 



Exhibit 10.1
APACHE CORPORATION
401(k) SAVINGS PLAN

      Effective January 1, 2006   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



Table of Contents

                  ARTICLE I DEFINITIONS     1  
 
               
 
  1.1   Account Owner     1  
 
  1.2   Accounts     1  
 
  1.3   Affiliated Entity     1  
 
  1.4   Alternate Payee     1  
 
  1.5   Annual Addition     1  
 
  1.6   Catch-Up Contributions     2  
 
  1.7   Code     2  
 
  1.8   Committee     2  
 
  1.9   Company     2  
 
  1.10   Company Contributions     2  
 
  1.11   Company Discretionary Contributions     2  
 
  1.12   Company Matching Contributions     2  
 
  1.13   Company Stock     2  
 
  1.14   Compensation     2  
 
  1.15   Covered Employee     4  
 
  1.16   Disability     4  
 
  1.17   Domestic Relations Order     4  
 
  1.18   Employee     5  
 
  1.19   ERISA     5  
 
  1.20   Five-Percent Owner     5  
 
  1.21   401(k) Contributions     5  
 
  1.22   Highly Compensated Employee     5  
 
  1.23   Key Employee     6  
 
  1.24   Lapse in Apache Employment     6  
 
  1.25   Limitation Year     6  
 
  1.26   Non-Highly Compensated Employee     6  
 
  1.27   Non-Key Employee     6  
 
  1.28   Normal Retirement Age     6  
 
  1.29   NQ Plan     6  
 
  1.30   Participant     6  
 
  1.31   Participant Contributions     6  
 
  1.32   Period of Service     6  
 
  1.33   Plan Year     6  
 
  1.34   QDRO     6  
 
  1.35   QMAC     6  
 
  1.36   QNECs     6  
 
  1.37   Required Beginning Date     7  
 
  1.38   Rollover Contribution     7  
 
  1.39   Spouse     7  
 
  1.40   Termination of Employment     7  
 
  1.41   Termination From Service Date     7  
 
  1.42   Valuation Date     7  
 
                ARTICLE II PARTICIPATION     7  
 
               
 
  2.1   Participation - Required Service     7  
 
  2.2   Enrollment Procedure     8  
 
                ARTICLE III CONTRIBUTIONS     8  
 
               
 
  3.1   Company Contributions     8  
 
  3.2   Participant Contributions     9  
 
  3.3   Return of Contributions     12  
 
  3.4   Limitation on Annual Additions     12  
 
  3.5   Contribution Limits for Highly        
 
      Compensated Employees (ADP Test)     13  
 
  3.6   Contribution Limits for Highly        
 
      Compensated Employees (ACP Test)     14  
 
  3.7   QNECs     15  
 
  3.8   QMACs     16  
 
                ARTICLE IV INTERESTS IN THE TRUST FUND     17  
 
               
 
  4.1   Participants’ Accounts     17  
 
  4.2   Valuation of Trust Fund     17  
 
  4.3   Allocation of Increase or Decrease in Net Worth     18  
 
                ARTICLE V AMOUNT OF BENEFITS     18  
 
               
 
  5.1   Vesting Schedule     18  
 
  5.2   Vesting After a Lapse in Apache Employment     18  
 
  5.3   Calculating Service     19  
 
  5.4   Forfeitures     20  
 
  5.5   Transfers - Portability     21  
 
                ARTICLE VI DISTRIBUTION OF BENEFITS     21  
 
               
 
  6.1   Beneficiaries     21  
 
  6.2   Consent     22  
 
  6.3   Distributable Amount     22  
 
  6.4   Manner of Distribution     23  
 
  6.5   In-Service Withdrawals     23  
 
  6.6   Time of Distribution     24  
 
  6.7   Direct Rollover Election     25  
 
                ARTICLE VII LOANS     26  
 
               
 
  7.1   Availability     26  
 
  7.2   Number of Loans     26  
 
  7.3   Loan Amount     26  
 
  7.4   Interest     27  
 
  7.5   Repayment     27  
 
  7.6   Default     27  
 
  7.7   Administration     27  
 
                ARTICLE VIII ALLOCATION OF RESPONSIBILITIES — NAMED FIDUCIARIES
    28  
 
               
 
  8.1   No Joint Fiduciary Responsibilities     28  
 
  8.2   The Company     28  
 
  8.3   The Trustee     28  

              i   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



                 
 
  8.4   The Committee - Plan Administrator     28  
 
  8.5   Committee to Construe Plan     28  
 
  8.6   Organization of Committee     29  
 
  8.7   Agent for Process     29  
 
  8.8   Indemnification of Committee Members     29  
 
  8.9   Conclusiveness of Action     29  
 
  8.10   Payment of Expenses     29  
 
                ARTICLE IX TRUST AGREEMENT — INVESTMENTS     29  
 
               
 
  9.1   Trust Agreement     29  
 
  9.2   Plan Expenses     29  
 
  9.3   Investments     30  
 
                ARTICLE X TERMINATION AND AMENDMENT     30  
 
               
 
  10.1   Termination of Plan or Discontinuance of Contributions     30  
 
  10.2   Allocations upon Termination or Discontinuance of Company        
 
      Contributions     30  
 
  10.3   Procedure Upon Termination of Plan or Discontinuance of        
 
      Contributions     30  
 
  10.4   Amendment by Apache     31  
 
                ARTICLE XI PLAN ADOPTION BY AFFILIATED ENTITIES     31  
 
               
 
  11.1   Adoption of Plan     31  
 
  11.2   Agent of Affiliated Entity     32  
 
  11.3   Disaffiliation and Withdrawal from Plan     32  
 
  11.4   Effect of Disaffiliation or Withdrawal     32  
 
  11.5   Actions Upon Disaffiliation or Withdrawal     32  
 
                ARTICLE XII TOP-HEAVY PROVISIONS     32  
 
               
 
  12.1   Application of Top-Heavy Provisions     32  
 
  12.2   Determination of Top-Heavy Status     32  
 
  12.3   Special Vesting Rule     33  
 
  12.4   Special Minimum Contribution     33  
 
  12.5   Change in Top-Heavy Status     33  
 
                ARTICLE XIII MISCELLANEOUS     34  
 
               
 
  13.1   Right To Dismiss Employees - No Employment Contract     34  
 
  13.2   Claims Procedure     34  
 
  13.3   Source of Benefits     35  
 
  13.4   Exclusive Benefit of Employees     35  
 
  13.5   Forms of Notices     35  
 
  13.6   Failure of Any Other Entity to Qualify     35  
 
  13.7   Notice of Adoption of the Plan     35  
 
  13.8   Plan Merger     36  
 
  13.9   Inalienability of Benefits - Domestic Relations Orders     36  
 
  13.10   Payments Due Minors or Incapacitated Individuals     38  
 
  13.11   Uniformity of Application     39  
 
  13.12   Disposition of Unclaimed Payments     39  
 
  13.13   Applicable Law     39  
 
                ARTICLE XIV MATTERS AFFECTING COMPANY STOCK     39  
 
               
 
  14.1   Voting, Etc     39  
 
  14.2   Notices     39  
 
  14.3   Retention/Sale of Company Stock and Other Securities     39  
 
  14.4   Tender Offers     40  
 
  14.5   Stock Rights     40  
 
  14.6   Other Rights Appurtenant to the Company Stock     41  
 
  14.7   Information to Trustee     41  
 
  14.8   Information to Account Owners     41  
 
  14.9   Expenses     42  
 
  14.10   Former Account Owners     42  
 
  14.11   No Recommendations     42  
 
  14.12   Trustee to Follow Instructions     42  
 
  14.13   Confidentiality     42  
 
  14.14   Investment of Proceeds     43  
 
  14.15   Independent Fiduciary     43  
 
  14.16   Method of Communications     43  
 
                ARTICLE XV UNIFORMED SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS
ACT OF 1994     43  
 
               
 
  15.1   General     43  
 
  15.2   While a Serviceman     44  
 
  15.3   Expiration of USERRA Reemployment Rights     45  
 
  15.4   Return From Uniformed Service     45  
 
                Appendix A — Participating Companies         Appendix B — Hadson
Energy Resources Company         Appendix C — Corporate Transactions        
Appendix D —DEKALB Energy Company / Apache Canada Ltd        

              ii   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



APACHE CORPORATION
401(k) SAVINGS PLAN
PREAMBLE
Apache Corporation, a Delaware corporation (“Apache”), maintains this profit
sharing plan (the “Plan”), which is intended to be qualified under Code §401(a),
and which contains a cash or deferred arrangement that is intended to be
qualified under Code §401(k).
The Plan is hereby amended and restated as set forth below, effective January 1,
2006, except for those provisions that have their own specific effective dates.
Each Appendix to this Plan is a part of the Plan document. It is intended that
an Appendix will be used to (1) describe which business entities are actively
participating in the Plan, (2) describe any special participation, eligibility,
vesting, or other provisions that apply to the employees of a business entity,
(3) describe any special provisions that apply to Participants affected by a
designated corporation transaction, and (4) describe any special distribution
rules that apply to directly transferred benefits from other plans.
ARTICLE I
Definitions
The following words and phrases shall have the meaning set forth below:

1.1   Account Owner       “Account Owner” means a Participant who has an Account
balance, an Alternate Payee who has an Account balance, or a beneficiary who has
obtained an interest in the Account(s) of the previous Account Owner because of
the previous Account Owner’s death.   1.2   Accounts       “Accounts” means the
various Participant accounts established pursuant to section 4.1.   1.3  
Affiliated Entity       “Affiliated Entity” means:

  (a)   For all purposes of the Plan except those listed in subsection (b), the
term “Affiliated Entity” means any legal entity that is treated as a single
employer with Apache pursuant to Code §414(b), §414(c), §414(m), or §414(o).    
(b)   For purposes of determining Annual Additions under section 1.5, limiting
Annual Additions to a Participant’s Account(s) under section 3.4, and construing
the defined terms as they are used in sections 1.5 and 3.4 (such as “
Compensation” and “Employee”), the term “Affiliated Entity” means any legal
entity that is treated as a single employer with Apache pursuant to Code §414(m)
or §414(o), and any legal entity that would be an Affiliated Entity pursuant to
Code §414(b) or §414(c) if the phrase “more than 50%” were substituted for the
phrase “at least 80%” each place it occurs in Code §1563(a)(1).

1.4   Alternate Payee       “Alternate Payee” means a Participant’s Spouse,
former spouse, child, or other dependent who is recognized by a QDRO as having a
right to receive all, or a portion of, the benefits payable under this Plan with
respect to such Participant.   1.5   Annual Addition       “Annual Addition”
means the allocations to a Participant’s Account(s) for any Limitation Year, as
described in detail below.

  (a)   Annual Additions shall include: (i) Company Contributions (except as
provided in paragraphs (b)(iii) and (b)(v)) to this Plan and Company
contributions to any other defined contribution plan maintained by the Company
or any Affiliated Entity, including Company Matching Contributions forfeited to
satisfy the ACP test of section 3.6, (ii) after-tax contributions to any other
defined contribution plan

              Page 1 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



maintained by the Company or an Affiliated Entity; (iii) 401(k) Contributions to
this Plan and similar contributions to any other defined contribution plan
maintained by the Company or an Affiliated Entity, including any such
contributions distributed to satisfy the ADP test of section 3.5;
(iv) forfeitures allocated to a Participant’s Account(s) in this Plan and any
other defined contribution plan maintained by the Company or any Affiliated
Entity (except as provided in paragraphs (b)(iii) and (b)(v) below); (v) all
amounts paid or accrued to a welfare benefit fund as defined in Code §419(e) and
allocated to the separate account (under the welfare benefit fund) of a Key
Employee to provide post-retirement medical benefits; and (vi) contributions
allocated on the Participant’s behalf to any individual medical account as
defined in Code §415(l)(2).

  (b)   Annual Additions shall not include: (i) Rollover Contributions to this
Plan or rollovers to any other defined contribution plan maintained by the
Company or an Affiliated Entity; (ii) repayments of loans made to a Participant
from a qualified plan maintained by the Company or any Affiliated Entity;
(iii) repayments of forfeitures for rehired Participants, as described in Code
§411(a)(7)(B) and §411(a)(3)(D); (iv) direct transfers of employee contributions
from one qualified plan to any qualified defined contribution plan maintained by
the Company or any Affiliated Entity; (v) repayments of forfeitures of missing
individuals pursuant to section 13.12; or (vi) salary deferrals within the
meaning of Code §414(u)(2)(C) or §414(v)(6)(B).

1.6   Catch-Up Contributions       “Catch-Up Contributions” means those
contributions made to the Plan by the Company, at the election of the
Participant pursuant to subsection 3.2(b) that meet the requirements of Code
§414(v).   1.7   Code       “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations and rulings in effect thereunder
from time to time.   1.8   Committee       “Committee” means the administrative
committee provided for in section 8.4.   1.9   Company       “Company” means
Apache, any successor thereto, and any Affiliated Entity that adopts the Plan
pursuant to Article XI. Each Company is listed in Appendix A.   1.10   Company
Contributions       “Company Contributions” means all contributions to the Plan
made by the Company pursuant to section 3.1 for the Plan Year.   1.11   Company
Discretionary Contributions       “Company Discretionary Contributions” means
all contributions to the Plan made by the Company pursuant to subsection 3.1(a)
for the Plan Year.   1.12   Company Matching Contributions       “Company
Matching Contributions” means all contributions to the Plan made by the Company
pursuant to subsection 3.1(b) for the Plan Year.   1.13   Company Stock      
“Company Stock” means shares of the $0.625 par value common stock of Apache.  
1.14   Compensation       “Compensation” means:

  (a)   Code §415 Compensation. For purposes of determining the limitation on
Annual Additions under section 3.4 and the minimum contribution under section
12.4 when the Plan is top-heavy, Compensation shall mean those amounts reported
as “wages, tips, other compensation” on Form W-2 by the Company or an Affiliated
Entity and elective contributions that are not includable in the

              Page 2 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      Employee’s income pursuant to Code §125, §132(f)(4), §402(e)(3), §402(h),
§403(b), §408(p), §414(u)(2)(C), §414(v)(6)(B), or §457. For purposes of section
3.4, Compensation shall be measured over a Limitation Year. For purposes of
section 12.4, Compensation shall be measured over a Plan Year.     (b)   Code
§414(q) Compensation. For purposes of identifying Highly Compensated Employees
and Key Employees, Compensation shall mean those amounts reported as “wages,
tips, other compensation” on Form W-2 by the Company or an Affiliated Entity,
and elective contributions that are not includable in the Employee’s income
pursuant to Code §125, §132(f)(4), §402(e)(3), §402(h), §403(b), §408(p),
§414(u)(2)(C), §414(v)(6)(B), or §457. Compensation shall be measured over a
Plan Year. Compensation shall include only amounts paid to the Employee, and
shall not include any additional amounts accrued by the Employee.     (c)   Code
§414(s) Compensation. For purposes of the ADP and ACP tests under sections 3.5
and 3.6, and for purposes of allocating QNECs under subsection 3.7(c) and QMACs
under subsection 3.8(c), Compensation shall mean any definition of compensation
for a Plan Year, as selected by the Committee, that satisfies the requirements
of Code §414(s) and the regulations promulgated thereunder. The definition of
Compensation used in one Plan Year may differ from the definition used in
another Plan Year.     (d)   Benefit Compensation. For purposes of determining
and allocating Company Discretionary Contributions under subsection 3.1(a),
Compensation shall generally mean regular compensation paid by the Company.

  (i)   Specifically, Compensation shall include:

  (A)   Regular salary or wages,     (B)   Overtime pay,     (C)   The regular
annual bonus (unless all or a portion is excluded by the Committee before the
regular annual bonus is paid) and any other bonus designated by the Committee,  
  (D)   Salary reductions pursuant to this Plan,     (E)   Salary reductions
that are excludable from an Employee’s gross income pursuant to Code §125 or
§132(f)(4), and     (F)   Amounts contributed as salary deferrals to the NQ
Plan.

  (ii)   Compensation shall exclude:

  (A)   Commissions,     (B)   Severance pay,     (C)   Moving expenses,     (D)
  Any gross-up of moving expenses to account for increased income or employment
taxes,     (E)   Foreign service premiums paid as an inducement to work outside
of the United States,     (F)   Credits or benefits under this Plan (except as
provided in subparagraph (i)(D)) and credits or benefits under the Apache
Corporation Money Purchase Retirement Plan,     (G)   Other contingent
compensation,     (H)   Any amount relating to the granting of a stock option by
the Company or an Affiliated Entity, the exercise of such a stock option, or the
sale or deemed sale of any shares thereby acquired,     (I)   Contributions to
any other fringe benefit plan (including, but not limited to, overriding royalty
payments or any other exploration-related payments),

              Page 3 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (J)   Any bonus other than (1) a regular annual bonus not otherwise excluded
by the Committee and (2) a bonus specifically included as Compensation by the
Committee, in each case pursuant to subparagraph (i)(C), and     (K)   Except as
provided under subparagraph (i)(F), any benefit accrued under, or any payment
from, any nonqualified plan of deferred compensation.

  (iii)   Compensation shall be measured over that portion of a Plan Year while
the Employee is a Covered Employee. Compensation shall include only amounts paid
to the Employee during the Plan Year, and shall not include any amounts accrued
by but not paid to the Employee during the Plan Year.

  (e)   Deferral Compensation. For purposes of determining Participant
Contributions under section 3.2 and for purposes of determining and allocating
Company Matching Contributions under subsection 3.1(b), Compensation shall mean
Compensation as defined in subsection (d), with the following modifications.
Compensation shall be measured over each pay period after the Employee has
satisfied the eligibility requirements of subsection 2.1(a). Compensation shall
include only amounts paid while the Employee is a Covered Employee. Compensation
shall only include those amounts paid in cash.     (f)   Limit on Compensation.
For purposes of calculating the minimum contribution required in top-heavy years
under subsection (a), for all purposes of subsections (c) and (d), and for
purposes of determining the maximum allocation of Company Matching Contributions
under subsection (e), the Compensation taken into account for the Plan Year
shall not exceed the dollar limit specified in Code §401(a)(17) in effect for
the Plan Year.

1.15   Covered Employee       “Covered Employee” means any Employee of the
Company, with the following exceptions.

  (a)   Any individual directly employed by an entity other than the Company
shall not be a Covered Employee, even if such individual is considered a
common-law employee of the Company or is treated as an employee of the Company
pursuant to Code §414(n).     (b)   An Employee shall not be a Covered Employee
unless he is either based in the U.S. or on the U.S. payroll.     (c)   An
Employee included in a unit of Employees covered by a collective bargaining
agreement shall not be a Covered Employee unless the collective bargaining
agreement specifically provides for such Employee’s participation in the Plan.  
  (d)   An Employee whose job is classified as “temporary” shall be a Covered
Employee only after he has worked for the Company and Affiliated Entities for
six consecutive months.     (e)   An Employee shall not be a Covered Employee
while he is classified as an “intern,” a “consultant,” or an “independent
contractor.” An Employee may be classified as an “intern” only if he is
currently enrolled (or the Company expects him to be enrolled within the next
12 months) in a high school, college, or university. An Employee may be
classified as an intern even if he does not receive academic course credit from
his school for this employment with the Company.     (f)   An individual who is
employed pursuant to a written agreement with an agency or other third party for
a specific job assignment or project shall not be a Covered Employee.

1.16   Disability       “Disability” means a physical or mental condition that
qualifies the Employee for long-term disability payments under Apache’s
Long-Term Disability Plan.   1.17   Domestic Relations Order       “Domestic
Relations Order” means any judgment, decree, or order (including approval of a
property settlement agreement) issued by a court of competent jurisdiction that
relates to the provisions of child support, alimony or maintenance payments, or
marital property rights to a Participant’s Spouse, former spouse, child, or
other dependent and is made pursuant to a state domestic relations law
(including a community property law).

              Page 4 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



1.18   Employee       “Employee” means each individual who performs services for
the Company or an Affiliated Entity and whose wages are subject to withholding
by the Company or an Affiliated Entity. The term “Employee” includes only
individuals currently performing services for the Company or an Affiliated
Entity, and excludes former Employees who are still being paid by the Company or
an Affiliated Entity (whether through the payroll system, through overriding
royalty payments, through exploration-related payments, severance, or
otherwise). The term “Employee” also includes any individual who provides
services to the Company or an Affiliated Entity pursuant to an agreement between
the Company or an Affiliated Entity and a third party that employs the
individual, but only if the individual has performed such services for the
Company or an Affiliated Entity on a substantially full-time basis for at least
one year and only if the services are performed under the primary direction or
control by the Company or an Affiliated Entity; provided, however, that if the
individuals included as Employees pursuant to the first part of this sentence
constitute 20% or less of the Non-Highly Compensated Employees of the Company
and Affiliated Entities, then any such individuals who are covered by a
qualified plan that is a money purchase pension plan that provides a
nonintegrated employer contribution rate for each participant of at least 10% of
compensation, that provides for full and immediate vesting, and that provides
immediate participation for each employee of the third party (other than those
who perform substantially all of their services for the third party and other
than those whose compensation from the third party during each of the four
preceding plan years was less than $1000) shall not be considered an Employee.  
1.19   ERISA       “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations and rulings in effect thereunder from time
to time.   1.20   Five-Percent Owner       “Five-Percent Owner” means:

  (a)   With respect to a corporation, any individual who owns (either directly
or indirectly according to the rules of Code §318) more than 5% of the value of
the outstanding stock of the corporation or stock processing more than 5% of the
total combined voting power of all stock of the corporation.     (b)   With
respect to a non-corporate entity, any individual who owns (either directly or
indirectly according to rules similar to those of Code §318) more than 5% of the
capital or profits interest in the entity.     (c)   An individual shall be a
Five-Percent Owner for a particular year if such individual is a Five-Percent
Owner at any time during such year.

1.21   401(k) Contributions       “401(k) Contributions” means those
contributions made to the Plan by the Company, at the election of the
Participant pursuant to subsection 3.2(a), that are excludable from the
Participant’s gross income under Code §401(k) and §402(e)(3).   1.22   Highly
Compensated Employee       “Highly Compensated Employee” means, for each Plan
Year, an Employee who (a) was in the “top-paid group” during the immediately
preceding Plan Year and had Compensation of $80,000 (as adjusted by the
Secretary of the Treasury) or more during the immediately preceding Plan Year,
or (b) is a Five-Percent Owner during the current Plan Year, or (c) was a
Five-Percent Owner during the immediately preceding Plan Year. The term
“top-paid group” means the top 20% of Employees when ranked on the basis of
Compensation paid during the year. In determining the number of Employees in the
top-paid group, the Committee may elect to exclude Employees with less than six
(or some smaller number of) months of service at the end of the year, Employees
who normally work less than 171/2 (or some fewer number of) hours per week,
Employees who normally work less than six (or some fewer number of) months
during any year, Employees younger than 21 (or some younger age) on the last day
of the year, and Employees who are nonresident aliens who receive no earned
income (within the meaning of Code §911(d)(2)) from Apache or an Affiliated
Entity that constitutes income from sources within the United States (within the
meaning of Code §861(a)(3)). Furthermore, an Employee who is a nonresident alien
who receives no earned income (within the meaning of Code §911(d)(2)) from
Apache or an Affiliated Entity that constitutes income from

              Page 5 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



    sources within the United States (within the meaning of Code §861(a)(3))
during the year shall not be in the top-paid group for that year.   1.23   Key
Employee       “Key Employee” means an individual described in Code §416(i)(1)
and the regulations promulgated thereunder.   1.24   Lapse in Apache Employment
      “Lapse in Apache Employment” means a Lapse in Apache Employment as defined
in subsection 5.3(c).   1.25   Limitation Year       “Limitation Year” means the
calendar year.   1.26   Non-Highly Compensated Employee       “Non-Highly
Compensated Employee” means an Employee who is not a Highly Compensated
Employee.   1.27   Non-Key Employee       “Non-Key Employee” means an Employee
who is not a Key Employee.   1.28   Normal Retirement Age       “Normal
Retirement Age” means age 65.   1.29   NQ Plan       “NQ Plan” means the
Non-Qualified Retirement/Savings Plan of Apache Corporation.   1.30  
Participant       “Participant” means any individual with an account balance
under the Plan except beneficiaries and Alternate Payees. The term “Participant”
shall also include any Covered Employee who has satisfied the eligibility
requirements of section 2.1, but who does not yet have an account balance.  
1.31   Participant Contributions       “Participant Contributions” means 401(k)
Contributions and Catch-Up Contributions.   1.32   Period of Service      
“Period of Service” means a Period of Service as defined in subsection 5.3(a).  
1.33   Plan Year       “Plan Year” means the 12-month period on which the
records of the Plan are kept, which shall be the calendar year.   1.34   QDRO  
    “QDRO,” which is an acronym for qualified domestic relations order, means a
Domestic Relations Order that creates or recognizes the existence of an
Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable with respect to a Participant
under the Plan and with respect to which the requirements of Code §414(p) and
ERISA §206(d)(3) are met.   1.35   QMAC       “QMAC,” which is an acronym for
qualified matching contribution, means any contribution to the Plan made by the
Company that the Company designates as a QMAC, or any portion of the forfeitures
designated as a QMAC under subsection 5.4(d). A QMAC must satisfy the
requirements of section 3.8.   1.36   QNECs       “QNEC,” which is an acronym
for qualified non-elective contribution, means any contribution to the Plan made
by the Company that the Company designates as a QNEC, or any portion of the
forfeitures designated as a QNEC under subsection 5.4(d). A QNEC must satisfy
the requirements of section 3.7.

              Page 6 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



1.37   Required Beginning Date       “Required Beginning Date” means:

  (a)   Excepted as provided in subsections (b), (c), and (d), Required
Beginning Date means April 1 of the calendar year following the later of (i) the
calendar year in which the Participant attains age 701/2, or (ii) the calendar
year in which the Participant terminates employment with Apache and all
Affiliated Entities.     (b)   For a Participant who is both an Employee and a
Five-Percent Owner of Apache or an Affiliated Entity, the term “Required
Beginning Date” means April 1 of the calendar year following the calendar year
in which the Five-Percent Owner attains age 701/2. If an Employee older than
701/2 becomes a Five-Percent Owner, his Required Beginning Date shall be April 1
of the calendar year following the calendar year in which he becomes a
Five-Percent Owner.     (c)   Before January 1, 1997, an Employee who was not a
Five-Percent Owner may have had a Required Beginning Date. Beginning January 1,
1997, such an Employee shall be treated as if he has not yet had a Required
Beginning Date, with the result that his minimum required distributions under
subsection 6.6(c) will be zero until his new Required Beginning Date. His new
Required Beginning Date shall be determined pursuant to subsections (a) and (b).
    (d)   If a Participant is rehired after his Required Beginning Date, and he
is not a Five-Percent Owner, he shall be treated upon rehire as if he has not
yet had a Required Beginning Date, with the result that his minimum required
distributions under subsection 6.6(c) will be zero until his new Required
Beginning Date. His new Required Beginning Date shall be determined pursuant to
subsection (a).

1.38   Rollover Contribution       “Rollover Contribution” means any
contribution that is rolled over to this Plan pursuant to subsection 3.2(d).  
1.39   Spouse       “Spouse” means the individual of the opposite sex to whom a
Participant is lawfully married according to the laws of the state of the
Participant’s domicile.   1.40   Termination of Employment       “Termination of
Employment” means a severance from employment within the meaning of Code
§401(k)(2)(b)(i)(I), and which therefore generally means the date a Participant
ceases to be an Employee.   1.41   Termination From Service Date      
“Termination From Service Date” means the Termination From Service Date defined
in subsection 5.3(b).   1.42   Valuation Date       “Valuation Date” means the
last day of each Plan Year and any other dates as specified in section 4.2 as of
which the assets of the Trust Fund are valued at fair market value and as of
which the increase or decrease in the net worth of the Trust Fund is allocated
among the Participants’ Accounts.

ARTICLE II
Participation

2.1   Participation — Required Service.

  (a)   Participant Contributions. A Covered Employee shall be eligible to begin
making Participant Contributions and receiving an allocation of Company Matching
Contributions as of the first day of the first pay period of the month that
begins after the day the Employee becomes a Covered Employee.     (b)   Company
Discretionary Contributions. Each Covered Employee shall be eligible to
participate in the Plan with respect to the Company Discretionary Contribution
provided by subsection 3.1(a) on the day the Employee first becomes a Covered
Employee.

              Page 7 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



2.2   Enrollment Procedure.       Notwithstanding section 2.1, a Covered
Employee shall not be eligible to participate in the Plan until after completing
the enrollment procedures specified by the Committee. Such enrollment procedures
may, for example, require the Covered Employee to complete and sign an
enrollment form or to complete a voice-response telephone enrollment or an
online enrollment. The Covered Employee shall provide all information requested
by the Committee, such as the initial investment direction, the address and date
of birth of the Employee, and the initial rate of the Participant Contributions.
An election to make Participant Contributions shall not be effective until after
the Covered Employee has properly completed the enrollment procedures. The
Committee may require that the enrollment procedure be completed a certain
number of days prior to the date that a Covered Employee actually begins to
participate.

ARTICLE III
Contributions
The only contributions that can be made to the Plan are Company Contributions
pursuant to section 3.1, Plan expenses that are paid by the Company or Account
Owner, Participant Contributions and Rollover Contributions pursuant to section
3.2,, and loan repayments pursuant to Article VII.

3.1   Company Contributions.

  (a)   Company Discretionary Contributions. For each Plan Year, the Company
shall contribute to the Trust Fund such amount of Company Discretionary
Contributions that the Company, in its sole discretion, determines to
contribute. The Company may elect to treat any available forfeitures as Company
Discretionary Contributions, pursuant to subsection 5.4(d). Company
Discretionary Contributions shall be allocated to each “eligible Participant” in
proportion to the eligible Participant’s Compensation. For purposes of this
subsection, an “eligible Participant” is a Participant who was a Covered
Employee on one or more days during the Plan Year and who was employed by the
Company or an Affiliated Entity on the last business day of the Plan Year.
Company Discretionary Contributions shall be allocated to Company Contributions
Accounts, except for those Company Discretionary Contributions that are
designated as QNECs pursuant to subsection 3.7(b), which shall be allocated to
Participant Contributions Accounts.     (b)   Company Matching Contributions.

  (i)   Standard Match. As of the last day of the Plan Year, the Committee shall
make the final allocation of Company Matching Contributions (including such
forfeitures occurring during the Plan Year that are treated as Company Matching
Contributions pursuant to subsection 5.4(d)) to each Participant who made
Participant Contributions during the Plan Year as follows. Each Participant’s
allocation shall be equal to his Participant Contributions for the Plan Year, up
to a maximum allocation of 6% of his Compensation. The Committee may make
interim allocations of Company Matching Contributions during the Plan Year,
reflecting the allocation earned thus far in the Plan Year.     (ii)  
Additional Match. If the nondiscrimination tests described in sections 3.5 and
3.6 are not satisfied for a Plan Year, the Company may elect to contribute an
additional amount, or it may elect to use any forfeitures occurring during the
Plan Year, as an extra Company Matching Contribution for the Plan Year. The
extra Company Matching Contribution may be designated as a QMAC pursuant to
section 3.8. The extra Company Matching Contribution shall be allocated to all
“eligible Participants” in proportion to the Company Matching Contribution
allocated to such eligible Participants during the Plan Year under paragraph
(i). For purposes of this paragraph only, an “eligible Participant” is any
Non-Highly Compensated Employee who is a Covered Employee on the last day of the
Plan Year.     (iii)   Coordination With Code §401(a)(17). Company Matching
Contributions in a Plan Year shall accrue only on Participant Contributions up
to 6% of the Code §401(a)(17) limit for that Plan Year. Any Company Matching
Contributions allocated during the Plan Year in which they were accrued shall be
allocated on a temporary basis only; the allocation shall become final after the
Committee verifies that the allocation complies with the terms of the Plan,
including the limits

              Page 8 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      of Code §401(a)(17). Any reduction in the allocation to comply with Code
§401(a)(17), adjusted to reflect investment experience, shall be used as
specified in subsection 5.4(d).     (iv)   Accounts. Company Matching
Contributions shall be allocated to Company Contributions Accounts, except for
those Company Matching Contributions that are designated as QMACs under section
3.8, which shall be allocated to Participant Contributions Accounts.

  (c)   Miscellaneous Contributions.

  (i)   Forfeiture Restoration. The Company may make additional contributions to
the Plan to restore amounts forfeited from the Company Contributions Accounts of
certain rehired Participants, pursuant to section 5.4. This additional
contribution shall be required only when the available forfeitures are
insufficient to restore such forfeited amounts, as described in subsection
5.4(d). This contribution shall be allocated to the Participant’s Company
Contributions Account.     (ii)   Top Heavy Contribution. The Company may make
additional contributions to the Plan to satisfy the minimum contribution
required by section 12.4. The Company may elect to use any available forfeitures
for this purpose, pursuant to subsection 5.4(d).     (iii)   Missing
Individuals. The Company may make additional contributions to the Plan to
restore the forfeited benefit of any missing individual, pursuant to section
13.12. This additional contribution shall be required only when the available
forfeitures are insufficient to restore such forfeited amounts, as described in
subsection 5.4(d).     (iv)   Non-Discrimination Testing. The Company may make
QNECs to the Plan to enable the Plan to satisfy the ADP and ACP tests of
sections 3.5 and 3.6. The Company may elect to treat any available forfeitures
as QNECs, pursuant to subsection 5.4(d). QNECs shall be allocated to Participant
Contribution Accounts.     (v)   Returning Servicemen. The Company may make
additional contributions to the Plan to provide make-up contributions for
returning servicemen, pursuant to section 15.4.

  (d)   Contributions Contingent on Deductibility. The Company Contributions for
a Plan Year (excluding forfeitures and contributions pursuant to paragraph
3.1(c)(v) shall not exceed the amount allowable as a deduction for Apache’s
taxable year ending with or within the Plan Year pursuant to Code §404. The
amount allowable as a deduction under Code §404 shall include carry forwards of
unused deductions for prior years. If the Code §404 deduction limit would be
exceeded for any Plan Year, the Plan contributions shall be reduced, in the
following order, until the Plan contributions equal the Code §404 deduction
limit: first, the Company Matching Contributions for those Highly Compensated
Employees who are eligible to participate in the NQ Plan; second, all but $1 of
the Company Discretionary Contributions for those Highly Compensated Employees
who are eligible to participate in the NQ Plan; third, any remaining Company
Matching Contribution; fourth, any remaining Company Discretionary
Contributions. Company Contributions other than QNECs, QMACs, and contributions
pursuant to paragraph 3.1(c)(v) shall be paid to the Trustee no later than the
due date (including any extensions) for filing the Company’s federal income tax
return for such year; QNECs and QMACs shall be paid to the Trustee no later than
12 months after the close of the Plan Year; and contributions subject to
paragraph 3.1(c)(v) shall be paid to the Trustee as specified in section 15.4.
Company Contributions may be made without regard to current or accumulated
earnings and profits; nevertheless, this Plan is intended to qualify as a
“profit sharing plan” as defined in Code §401(a). The Company may pay any
contribution in the form of Company Stock or cash, as the Company determines.

3.2   Participant Contributions.

  (a)   401(k) Contributions.

  (i)   General Rules. A Participant may elect to defer the receipt of a portion
of his Compensation during the Plan Year and contribute such amounts to the Plan
as 401(k) Contributions. The Committee shall determine the maximum 401(k)
Contributions that a Participant may make and shall establish other
administrative rules governing the 401(k) Contributions; for example, the
Committee may require 401(k) Contributions to be made in whole percentages of

              Page 8 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      Compensation, the Committee may allow different contribution percentages
from bonuses than are allowed from regular pay, and the Committee may limit
401(k) Contributions (for the year or for the pay period or for a bonus) to a
percentage of Compensation (for the year or for the pay period or for the
bonus). The Company shall pay the amount deducted from the Participant’s
Compensation to the Trustee promptly after the deduction is made. 401(k)
Contributions shall be allocated to Participant Contributions Accounts.     (ii)
  Limitations on 401(k) Contributions.

  (A)   Limit for Apache Plans. The sum of 401(k) Contributions to this Plan and
elective deferrals (as defined in Code §402(g)(3)) to any other plan maintained
by the Company or an Affiliated Entity shall not exceed the dollar limit in
effect under Code §402(g)(1)(B) in any calendar year. The Company shall inform
the Committee if such limit has been exceeded, and the excess amount allocated
to this Plan. The excess amount allocated to this Plan shall be reduced by any
401(k) Contributions returned pursuant to any other provision of this Article.
Any remaining excess amount shall be recharacterized as a Catch-Up Contribution
to the extent possible, and any remaining excess amount shall be returned to the
Participant as soon as administratively possible, and in no event later than
April 15 of the calendar year after the calendar year in which the excess
occurred. Company Matching Contributions attributable to amounts returned under
this subparagraph shall be forfeited. Unmatched 401(k) Contributions shall be
returned first. The amount returned, recharacterized, or forfeited shall be
adjusted to reflect the net increase or decrease in the net value of the
Participant’s Account attributable thereto. The Committee may use any reasonable
method to allocate this adjustment.     (B)   Participant Limit. If the sum of
the 401(k) Contributions to this Plan and elective deferrals (as defined in Code
§402(g)(3)) to any other plan exceed the dollar limit in effect under Code
§402(g)(1)(B) in a calendar year, and the Participant is an Employee on the last
day of the Plan Year and informs the Committee of the amount of the excess
allocated to this Plan, then that amount will be reduced by any 401(k)
Contributions for that calendar year that were returned pursuant to any other
provision in this Article. Any remaining excess amount shall be recharacterized
as a Catch-Up Contribution to the extent possible, and any remaining excess
amount shall be returned to the Participant as soon as administratively
possible, and in no event later than April 15 of the calendar year after the
calendar year in which the excess occurred. Company Matching Contributions
attributable to amounts returned under this subparagraph shall be forfeited.
Unmatched 401(k) Contributions shall be returned first. The amount returned,
recharacterized, or forfeited shall be adjusted to reflect the net increase or
decrease in the net value of the Participant’s Account attributable thereto. The
Committee may use any reasonable method to allocate this adjustment.

  (b)   Catch-Up Contributions.

  (i)   General Rules. A Participant whose 49th birthday occurred before the
first day of the Plan Year may elect to defer the receipt of a portion of his
Compensation during the Plan Year and contribute such amounts to the Plan as
Catch-Up Contributions. The Company shall pay the amount deducted from the
Participant’s Compensation to the Trustee promptly after the deduction is made.
The Committee shall determine after the end of each calendar year which
Participant Contributions were Catch-Up Contributions and which were 401(k)
Contributions. See sections 3.5 and 3.6 for instances in which Participant
Contributions that would normally be characterized as 401(k) Contributions are
in fact characterized as Catch-Up Contributions. Catch-Up Contributions shall be
allocated to Participant Contributions Accounts.     (ii)   Limitations on
Catch-Up Contributions.

  (A)   Limit for Apache Plans. The sum of Catch-Up Contributions to this Plan
and similar deferrals under Code §414(v) to any other plan maintained by the
Company or an Affiliated Entity shall not exceed the dollar limit in effect
under Code §414(v)(2)(B)(i) in

              Page 10 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      any calendar year. The Company shall inform the Committee if such limit
has been exceeded, and the excess amount allocated to this Plan. The excess
amount allocated to this Plan shall be reduced by any amounts returned pursuant
to any other provision of this Article. Any remaining excess amount shall be
returned to the Participant as soon as administratively possible, and in no
event later than April 15 of the calendar year after the calendar year in which
the excess occurred. Company Matching Contributions attributable to amounts
returned under this subparagraph shall be forfeited. Unmatched Catch-Up
Contributions shall be returned first. The amount returned or forfeited shall be
adjusted to reflect the net increase or decrease in the net value of the
Participant’s Account attributable thereto. The Committee may use any reasonable
method to allocate this adjustment.     (B)   Participant Limit. If the sum of
the Catch-Up Contributions to this Plan and similar deferrals under Code §414(v)
to any other plan exceed the dollar limit in effect under Code §414(v)(2)(B)(i)
in a calendar year, and the Participant is an Employee on the last day of the
Plan Year and informs the Committee of the amount of the excess allocated to
this Plan, then that amount will be reduced by any Catch-Up Contributions for
that calendar year that were returned pursuant to any other provision in this
Article and any remaining excess amount shall be returned to the Participant as
soon as administratively possible, and in no event later than April 15 of the
calendar year after the calendar year in which the excess occurred. Company
Matching Contributions attributable to amounts returned under this subparagraph
shall be forfeited. Unmatched Catch-Up Contributions shall be returned first.
The amount returned or forfeited shall be adjusted to reflect the net increase
or decrease in the net value of the Participant’s Account attributable thereto.
The Committee may use any reasonable method to allocate this adjustment.

  (c)   Procedures. Participant Contributions shall be made according to rules
prescribed by the Committee that are consistent with the rules in this
subsection.

  (i)   Authorization. Participant Contributions may only be made after the
Company has received authorization from a Participant to deduct such
contributions from his Compensation. Any authorization may apply only to
Compensation that is not then currently available to the Participant. Such
authorization shall remain in effect until revoked or changed by the
Participant. If an Employee makes a hardship withdrawal from his Participant
Contributions Account under section 6.5, his contribution rate shall be
immediately reduced to 0%, and shall remain at 0% for at least 6 months. To be
effective, any authorization, change of authorization, or notice of revocation
must be filed with the Committee according to such restrictions and requirements
as the Committee prescribes. The Committee shall establish procedures from time
to time for Participants to change their contribution elections, which
procedures shall be communicated to Participants. The Committee may establish
different procedures for Participant Contributions from different types of
Compensation, such as bonuses. A Participant who also participates in the NQ
Plan may make a combined contribution election that applies to both this Plan
and the NQ Plan; once made, such combined elections are irrevocable for the
periods and the compensation described in the elections.     (ii)   Catch-Up
Contributions. The Committee’s procedures for Catch-Up Contributions shall allow
all Participants who can make Catch-Up Contributions the effective opportunity
to make the same dollar amount of Catch-Up Contributions for the calendar year.
    (iii)   Inadequate Paycheck. If the amounts withheld from a Participant’s
paycheck (including, without limitation, loan repayments, Participant
Contributions, taxes, contributions to the NQ Plan, and premium payments for
various benefits) are greater than the paycheck, the Committee shall establish
the order in which the deductions shall be applied, with the result that 401(k)
Contributions or Catch-Up Contributions may be reduced below what the
Participant had elected. The Committee’s procedures may also automatically
increase a Participant’s 401(k) Contributions or Catch-Up Contributions in
subsequent pay periods to make up for any missed contributions.

              Page 11 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (d)   Rollovers. The Plan may accept any rollover from or on behalf of a
Covered Employee, subject to the following rules. The Committee shall decide
from time to time which types of rollovers the Plan will accept, and the
conditions under which the Plan will accept them. A rollover may be comprised of
a direct transfer of an eligible rollover distribution from a qualified plan
described in Code §401(a) (excluding after-tax contributions), a qualified
annuity plan described in Code §403(a) (excluding after-tax contributions), an
annuity contract described in Code §403(b) (excluding after-tax contributions),
or an eligible plan under Code §457(b) that is maintained by an eligible
employer described in Code §457(e)(1)(A) (which generally includes state or
local governments). A rollover may also be comprised of the portion of a
distribution from an individual retirement account or annuity described in Code
§408(a) or §408(b) that is eligible to be rolled over and that would otherwise
be included in the Covered Employee’s gross income. If the Plan accepts a
contribution and subsequently determines that the contribution did not satisfy
the conditions for the Plan to accept it, the Plan shall distribute such
contribution, as well as the net increase or decrease in the net value of the
Trust Fund attributable to the contribution, to the Covered Employee as soon as
administratively practicable. All rollovers accepted under this subsection shall
be allocated to Rollover Accounts.

3.3   Return of Contributions.

  (a)   Mistake of Fact. Upon the request of the Company, the Trustee shall
return to the Company, any Company Contribution made under a mistake of fact.
The amount that shall be returned shall not exceed the excess of the amount
contributed (reduced to reflect any decrease in the net worth of the appropriate
Accounts attributable thereto) over the amount that would have been contributed
without the mistake of fact. Appropriate reductions shall be made in the
Accounts of Participants to reflect the return of any contributions previously
credited to such Accounts. If the Company so requests, any contribution made
under a mistake of fact shall be returned to the Company within one year after
the date of payment.     (b)   Non-Deductible Contributions. Upon the request of
the Company, the Trustee shall return to the Company, any Company Contribution
or 401(k) Contribution that is not deductible under Code §404. The Company shall
pay any returned 401(k) Contribution to the appropriate Participant or the
Company’s NQ Plan, as appropriate, as soon as administratively practicable,
subject to any withholding. All contributions under the Plan are expressly
conditioned upon their deductibility for federal income tax purposes. The amount
that shall be returned shall be the excess of the amount contributed (reduced to
reflect any decrease in the net worth of the appropriate Accounts attributable
thereto) over the amount that would have been contributed if there had not been
a mistake in determining the deduction. Appropriate reductions shall be made in
the Accounts of Participants to reflect the return of any contributions
previously credited to such Accounts. Any contribution conditioned on its
deductibility shall be returned within one year after it is disallowed as a
deduction.     (c)   Effect of Correction. A contribution shall be returned
under this section only to the extent that its return will not reduce the
Account(s) of a Participant to an amount less than the balance that would have
been credited to the Participant’s Account(s) had the contribution not been
made.

3.4   Limitation on Annual Additions.

  (a)   Limit. The Annual Additions to a Participant’s Account(s) in this Plan
and to his accounts in any other defined contribution plans maintained by the
Company or an Affiliated Entity for any Limitation Year shall not exceed in the
aggregate the lesser of (i) $40,000 (as adjusted by the Secretary of the
Treasury), or (ii) 100% of the Participant’s Compensation. The limit in clause
(ii) shall not apply to any contribution for medical benefits (within the
meaning of Code §419A(f)(2)) after separation from service that is treated as an
Annual Addition.     (b)   Corrective Mechanism.

  (i)   Reduction in Annual Additions. A Participant’s Annual Additions shall be
reduced, to the extent necessary to satisfy the foregoing limits, if the Annual
Additions arose as a result of a reasonable error in estimating Compensation, as
a result of the allocation of forfeitures, or as a result of other facts and
circumstances as provided in the regulations under Code §415.

              Page 12 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (ii)   Order of Reduction, Multiple Plans. Apache also maintains the Apache
Corporation Money Purchase Retirement Plan, a money purchase pension plan. The
Participant’s Annual Additions shall be reduced, to the extent necessary, in the
following order. First, to the extent that the Annual Additions in a single plan
exceed the limits of subsection (a), the Annual Additions in that plan shall be
reduced, in the order specified in that plan, to the extent necessary to satisfy
the limits of subsection (a). Then, if the Participant has Annual Additions in
more than one plan and in the aggregate they exceed the limits of subsection
(a), the Annual Additions will be reduced as follows.

  (A)   If the Participant was eligible to participate in the NQ Plan on the
last day of the Plan Year in which the excess Annual Addition occurred, the
Annual Additions to the Apache Corporation Money Purchase Pension Plan will be
reduced before the Annual Additions to this Plan are reduced.     (B)   If the
Participant was not eligible to participate in the NQ Plan on the last day of
the Plan Year in which the excess Annual Addition occurred, the Annual Additions
to this Plan will be reduced before the Annual Additions to the Apache
Corporation Money Purchase Retirement Plan are reduced.

  (iii)   Order of Reduction, This Plan. If the Participant was eligible to
participate in the NQ Plan on the last day of the Plan Year in which the excess
Annual Addition occurred, the Annual Additions to this Plan shall be reduced in
the following order: Company Discretionary Contributions; Company Matching
Contributions; 401(k) Contributions; then Catch-Up Contributions. If the
Participant was not eligible to participate in the NQ Plan on the last day of
the Plan Year in which the excess Annual Addition occurred, the Annual Additions
to this Plan shall be reduced in the following order: unmatched 401(k)
Contributions; unmatched Catch-Up Contributions; matched 401(k) Contributions
and the corresponding Company Matching Contributions; matched Catch-Up
Contributions and the corresponding Company Matching Contributions; then Company
Discretionary Contributions.     (iv)   Disposition of Excess Annual Additions.
The Plan shall pay any reduction in 401(k) Contributions (adjusted to reflect
the net increase or decrease in the net value of the Trust Fund attributable to
the contributions) to the Participant as soon as administratively practicable,
subject to any withholding. Any reduction of Company Contributions shall be
placed in a suspense account in the Trust Fund and used to reduce future Company
Contributions to the Plan. The following rules shall apply to such suspense
account: (A) no further Company Contributions may be made if the allocation
thereof would be precluded by Code §415; (B) any increase or decrease in the net
value of the Trust Fund attributable to the suspense account shall not be
allocated to the suspense account, but shall be allocated to the Accounts; and
(C) all amounts held in the suspense account shall be allocated as of each
succeeding allocation date on which forfeitures may be allocated pursuant to
subsection 5.4(d) (and may be allocated more frequently if the Committee so
directs), until the suspense account is exhausted.

3.5   Contribution Limits for Highly Compensated Employees (ADP Test).

  (a)   Limits on Contributions. Notwithstanding any provision in this Plan to
the contrary, the actual deferral percentage (“ADP”) test of Code §401(k)(3)
shall be satisfied. Code §401(k) and the regulations issued thereunder are
hereby incorporated by reference to the extent permitted by such regulations. In
performing the ADP test for a Plan Year, the Plan will use that Plan Year’s data
for the Non-Highly Compensated Employees.     (b)   Permissible Variations of
the ADP Test. To the extent permitted by the regulations under Code §401(m) and
§401(k), 401(k) Contributions, QMACs, and QNECs may be used to satisfy the ACP
test of section 3.6 if they are not used to satisfy the ADP test. The Committee
may elect to exclude from the ADP test those Non-Highly Compensated Employees
who, at the end of the Plan Year, had not attained age 21 and/or whose Period of
Service was less than one year.     (c)   Advanced Limitation on 401(k)
Contributions or Company Matching Contributions. The Committee may limit the
401(k) Contributions of any Highly Compensated Employee (or any Employee
expected to be a Highly Compensated Employee) at any time during the Plan Year,
with the result that his share

              Page 13 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      of Company Matching Contributions may be limited. This limitation may be
made, if practicable, whenever the Committee believes that the limits of this
section or sections 3.4 or 3.6 will not be satisfied for the Plan Year.     (d)
  Corrections to Satisfy Test. If the ADP test is not satisfied for the Plan
Year, the Committee shall decide which one or more of the following methods
shall be employed to satisfy the ADP test. All corrections shall be accomplished
if possible before March 15 of the following Plan Year, and in no event later
than 12 months after the close of the Plan Year.

  (i)   The Committee may recommend to the Company and the Company may make
QNECs and/or QMACs to the Plan, pursuant to subsections 3.7(c) and 3.8(c).    
(ii)   The Committee may recommend to the Company and the Company may designate
any Company Discretionary Contribution allocated to Non-Highly Compensated
Employees as QNECs, pursuant to subsection 3.7(b).     (iii)   The Committee may
recommend to the Company and the Company may designate any Company Matching
Contributions allocated to Non-Highly Compensated Employees as QMACs, pursuant
to section 3.8(b).     (iv)   401(k) Contributions of Highly Compensated
Employees may be recharacterized as Catch-Up Contributions or returned to the
Highly Compensated Employee, without the consent of either the Highly
Compensated Employee or his Spouse, subject to the rules of subsection (f).

  (e)   Order of Correction. The method described in subsection (c) shall be
employed first, during the Plan Year. If that method is not used during the Plan
Year, or if the net effect of such method was insufficient for the ADP test to
be satisfied, the Company has the discretion to use any one or more of the
methods described in paragraphs (d)(i), (d)(ii), and (d)(iii). If the Company
does not choose to make the corrections described in paragraphs (d)(i), (d)(ii),
and (d)(iii), or if such corrections are insufficient to satisfy the ADP test,
then the correction method described in paragraph (d)(iv) shall be used.     (f)
  Calculating the Amounts Returned or Recharacterized. If the ADP test is not
satisfied, and 401(k) Contributions are returned or recharacterized pursuant to
paragraph (d)(iv) above, the Committee shall determine the amount to be returned
or recharacterized and shall then allocate that amount among the Highly
Compensated Employees pursuant to Treasury Regulations. The correction for each
Highly Compensated Employee shall occur in the following order, to the extent
necessary: 401(k) Contributions shall be recharacterized as Catch-Up
Contributions to the extent possible, then unmatched 401(k) Contributions shall
be returned to the Participant, then matched 401(k) Contributions shall be
returned to the Participant and the corresponding Company Matching Contribution
shall be forfeited (unless the ACP test was performed before the ADP test, and
the Company Matching Contribution has already been returned to the Participant
pursuant to paragraph 3.6(c)(v)). The amount actually recharacterized or
returned to each Highly Compensated Employee shall be adjusted to reflect as
nearly as possible the actual increase or decrease in the net value of the Trust
Fund attributable to the correction through the business day immediately
preceding the date as of which the correction is processed.

3.6   Contribution Limits for Highly Compensated Employees (ACP Test).

  (a)   Limits on Contributions. Notwithstanding any provision in this Plan to
the contrary, the actual contribution percentage (“ACP”) test of Code §401(m)(2)
shall be satisfied. Code §401(m) and the regulations issued thereunder are
hereby incorporated by reference to the extent permitted by such regulations. In
performing the ACP test for a Plan Year, the Plan will use that Plan Year’s data
for the Non-Highly Compensated Employees.     (b)   Permissible Variations of
the ACP Test. To the extent permitted by the regulations under Code §401(m) and
§401(k), 401(k) Contributions, QMACs, and QNECs may be used to satisfy this test
if not used to satisfy the ADP test of section 3.5. The Committee may elect to
exclude from the ACP test those Non-Highly Compensated Employees who, at the end
of the Plan Year, had not attained age 21 and/or whose Period of Service was for
less than one year.

              Page 14 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



(c)   Corrections to Satisfy Test. If the ACP test is not satisfied, the
Committee shall decide which one or more of the following methods shall be
employed to satisfy the ACP test. All corrections shall be accomplished if
possible before March 15 of the following Plan Year, and in no event later than
12 months after the close of the Plan Year.

  (i)   The Committee may recommend to the Company and the Company may make
QNECs or QMACs to the Plan, pursuant to subsections 3.7(c) and 3.8(c).     (ii)
  The Committee may recommend to the Company and the Company may designate any
portion of its Company Discretionary Contributions as QNECs, pursuant to
subsection 3.7(b).     (iii)   The Committee may recommend to the Company and
the Company may designate any portion of its Company Matching Contributions as
QMACs, pursuant to subsection 3.8(b).     (iv)   The Committee may recommend to
the Company and the Company may make extra Company Matching Contributions to the
Plan, pursuant to paragraph 3.1(b)(ii).

(v)   The non-vested Company Matching Contributions allocated to Highly
Compensated Employees as of any date during the Plan Year may be forfeited as of
the last day of the Plan Year, and the vested Company Matching Contributions
allocated to any Highly Compensated Employee for the Plan Year may be paid to
such Highly Compensated Employee, without the consent of either the Highly
Compensated Employee or his Spouse, subject to the rules of subsection (e).  
(vi)   Those 401(k) Contributions that are taken into account for this ACP test
for any Highly Compensated Employee may be returned to such Highly Compensated
Employee, without the consent of either the Highly Compensated Employee or his
Spouse, subject to the rules of subsection (e).

  (d)   Order of Correction. The method described in subsection 3.5(c) shall be
employed first, during the Plan Year. If that method is not used during the Plan
Year, or if the net effect of such method was insufficient for the ACP test to
be satisfied, the Company has the discretion to use any one or more of the
methods described in paragraphs (c)(i), (c)(ii), (c)(iii) and (c)(iv). If the
Company does not choose to make the corrections described in paragraphs (c)(i),
(c)(ii), (c)(iii), and (c)(iv) or if such corrections are insufficient to
satisfy the ACP test, then the correction methods described in paragraphs (c)(v)
and (c)(vi) shall be used, as described in subsection (e).     (e)   Calculating
the Corrective Reduction. If the correction methods described in paragraphs
(c)(v) and (c)(vi) are to be used, the Committee shall determine the amount of
the correction and then allocate that amount among the Highly Compensated
Employees pursuant to Treasury Regulations. The correction under paragraph
(c)(v) shall be accomplished by returning all of that Plan Year’s vested Company
Matching Contributions to the Highly Compensated Employee before any unvested
Company Matching Contributions are forfeited. The correction under paragraph
(c)(vi) shall be accomplished in the following order, to the extent necessary:
401(k) Contributions shall be recharacterized as Catch-Up Contributions to the
extent possible, then unmatched 401(k) Contributions shall be returned to the
Participant, then matched 401(k) Contributions shall be returned to the
Participant and the corresponding Company Matching Contribution shall be
returned to the Participant if vested and forfeited if not vested. If the
corrections under paragraphs (c)(v) and (c)(vi) are done in tandem, the
correction shall be accomplished in the following order, to the extent
necessary: 401(k) Contributions shall be recharacterized as Catch-Up
Contributions to the extent possible, then unmatched 401(k) Contributions shall
be returned to the Participant, then the vested Company Matching Contribution
shall be paid to the Participant, then matched 401(k) Contributions shall be
returned to the Participant and the corresponding unvested Company Matching
Contribution shall be forfeited. The amount of the correction shall be adjusted
to reflect as nearly as possible the actual increase or decrease in the net
value of the Trust Fund attributable to the correction through the business day
immediately preceding the date as of which the correction is processed.

3.7   QNECs.

  (a)   Time of Payment. QNECs shall be paid to the Plan no later than 12 months
after the close of the Plan Year to which they relate.

              Page 15 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (b)   Source. The Company may designate as a QNEC all or any portion of the
Company Discretionary Contribution that is allocated to Non-Highly Compensated
Employees. The designation of Company Contributions as QNECs shall be made
before such contributions are made to the Trust Fund. If the Company
inadvertently designates any Highly Compensated Employee’s allocation as a QNEC,
the designation shall be ineffective.     (c)   Allocation. The Company may make
a contribution to the Plan, in addition to the Company Discretionary
Contribution, that the Company designates as a QNEC. This subsection applies to
such contributions. As of the last day of each Plan Year, the Committee shall
allocate such QNECs for such Plan Year (including such forfeitures occurring
during such Plan Year that are treated as QNECs pursuant to subsection 5.4(d))
to the Participant Contributions Accounts of those Non-Highly Compensated
Employees who were Covered Employees on the last day of the Plan Year, as
follows:

  (i)   QNECs shall be allocated to the Participant Contributions Account of the
Non-Highly Compensated Employee with the least Compensation, until either the
QNECs are exhausted or the Non-Highly Compensated Employee has received the
maximum QNEC allocation that can be taken into account in the ADP test or the
ACP test, whichever is applicable.     (ii)   Any remaining QNECs shall be
allocated to the Participant Contributions Account of the Non-Highly Compensated
Employee with the next lowest Compensation, until either the QNECs are exhausted
or the Non-Highly Compensated Employee has received the maximum QNEC allocation
that can be taken into account in the ADP test or the ACP test, whichever is
applicable.     (iii)   The procedure in paragraph (ii) shall be repeated until
all QNECs have been allocated.

  (d)   Coordination with Top-Heavy Rules. All QNECs shall be treated in the
same manner as a Company Discretionary Contribution for purposes of section
12.4.

3.8   QMACs.

  (a)   Time of Payment. QMACs shall be paid to the Plan no later than 12 months
after the close of the Plan Year to which they relate.     (b)   Source. The
Company may designate as a QMAC all or any portion of the Company Matching
Contributions that is allocated to Non-Highly Compensated Employees. The
designation of Company Contributions as QMACs shall be made before such
contributions are made to the Trust Fund. If the Company inadvertently
designates any Highly Compensated Employee’s allocation as a QMAC, the
designation shall be ineffective.     (c)   Allocation. The Company may make a
contribution to the Plan, in addition to the Company Matching Contribution, that
the Company designates as a QMAC. This subsection applies to such contributions.
As of the last day of each Plan Year, the Committee shall allocate such QMACs
for such Plan Year (including such forfeitures occurring during such Plan Year
that are treated as QMACs pursuant to subsection 5.4(d)) to the Participant
Contributions Accounts of those Non-Highly Compensated Employees who were
Covered Employees on the last day of the Plan Year and who made Participant
Contributions for the Plan Year, as follows:

  (i)   QMACs shall be allocated to the Participant Contributions Account of the
Non-Highly Compensated Employee with the least Compensation, until either the
QMACs are exhausted or the Non-Highly Compensated Employee has received the
maximum QMAC allocation that can be taken into account in the ADP test or the
ACP test, whichever is applicable.     (ii)   Any remaining QMACs shall be
allocated to the Participant Contributions Account of the Non-Highly Compensated
Employee with the next lowest Compensation, until either the QMACs are exhausted
or the Non-Highly Compensated Employee has received the maximum QMAC allocation
that can be taken into account in the ADP test or the ACP test, whichever is
applicable.     (iii)   The procedure in paragraph (ii) shall be repeated until
all QMACs have been allocated.

              Page 16 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (d)   Coordination with Top-Heavy Rules. All QMACs shall be treated in the
same manner as a Company Discretionary Contribution for purposes of section
12.4.

ARTICLE IV
Interests in the Trust Fund

4.1   Participants’ Accounts.       The Committee shall establish and maintain
separate Accounts in the name of each Participant, but the maintenance of such
Accounts shall not require any segregation of assets of the Trust Fund. Each
Account shall contain the contributions specified below and the increase or
decrease in the net worth of the Trust Fund attributable to such contributions.

  (a)   Participant Contributions Account. A Participant Contributions Account
shall be established for each Participant who makes Participant Contributions or
who receives an allocation of QNECs or QMACs. The Committee may elect to
establish subaccounts for the different types of contributions allocated to this
Account.     (b)   Company Contributions Account. A Company Contributions
Account shall be established for each Participant who receives an allocation of
Company Discretionary Contributions that are not designated as QNECs or an
allocation of Company Matching Contributions that are not designated as QMACs.
The Committee may elect to establish subaccounts for the different types of
contributions allocated to this Account.     (c)   Rollover Account. A Rollover
Account shall be established for each Participant who makes a Rollover
Contribution.

4.2   Valuation of Trust Fund.

  (a)   General. The Trustee shall value the assets of the Trust Fund at least
annually as of the last day of the Plan Year, and as of any other dates
determined by the Committee, at their current fair market value and determine
the net worth of the Trust Fund. In addition, the Committee may direct the
Trustee to have a special valuation of the assets of the Trust Fund when the
Committee determines, in its sole discretion, that such valuation is necessary
or appropriate or in the event of unusual market fluctuations of such assets.
Such special valuation shall not include any contributions made by Participants
since the preceding Valuation Date, any Company Contributions for the current
Plan Year, or any unallocated forfeitures. The Trustee shall allocate the
expenses of the Trust Fund occurring since the preceding Valuation Date,
pursuant to section 9.2, and then determine the increase or decrease in the net
worth of the Trust Fund that has occurred since the preceding Valuation Date.
The Trustee shall determine the share of the increase of decrease that is
attributable to the non-separately accounted for portion of the Trust Fund and
to any amount separately accounted for, as described in subsections (b) and (c).
    (b)   Mandatory Separate Accounting. The Trustee shall separately account
for (i) any individually directed investments permitted under section 9.3, and
(ii) amounts subject to a Domestic Relations Order.     (c)   Permissible
Separate Accounting. The Trustee may separately account for the following
amounts to provide a more equitable allocation of any increase or decrease in
the net worth of the Trust Fund:

  (i)   the distributable amount of a Participant, pursuant to section 6.7,
including any amount distributable to an Alternate Payee or to a beneficiary of
a deceased Participant; and     (ii)   Company Matching Contributions made since
the preceding Valuation Date;     (iii)   Participant Contributions that were
received by the Trustee since the preceding Valuation Date;     (iv)   Company
Matching Contributions and 401(k) Contributions of Highly Compensated Employees
that may need to be distributed or forfeited to satisfy the ADP and ACP tests of
sections 3.5 or 3.6;     (v)   Rollovers that were received by the Trustee since
the preceding Valuation Date;

              Page 17 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (vi)   Any other amounts for which separate accounting will provide a more
equitable allocation of the increase or decrease in the net worth of the Trust
Fund.

4.3   Allocation of Increase or Decrease in Net Worth.       The Committee
shall, as of each Valuation Date, allocate the increase or decrease in the net
worth of the Trust Fund that has occurred since the preceding Valuation Date
between the non-separately accounted for portion of the Trust Fund and the
amounts separately accounted for that are identified in subsections 4.2(b) and
4.2(c). The increase or decrease attributable to the non-separately accounted
for portion of the Trust Fund shall be allocated among the appropriate Accounts
in the ratio that the dollar value of each such Account bore to the aggregate
dollar value of all such Accounts on the preceding Valuation Date after all
allocations and credits made as of such date had been completed. The Committee
shall then allocate any amounts separately accounted for (including the increase
or decrease in the net worth of the Trust Fund attributable to such amounts) to
the appropriate Account(s) if such separate accounting is no longer necessary.

ARTICLE V
Amount of Benefits

5.1   Vesting Schedule.       A Participant shall have a fully vested and
nonforfeitable interest in all his Account(s) upon his Normal Retirement Age if
he is an Employee on such date, upon his death while an Employee or while on an
approved leave of absence from the Company or an Affiliated Entity, or upon his
termination of employment with the Company or an Affiliated Entity because of a
Disability. In all other instances a Participant’s vested interest shall be
calculated according to the following rules.

  (a)   Participant Contributions Account and Rollover Account. A Participant
shall be fully vested at all times in his Participant Contributions Account and
his Rollover Account.     (b)   Company Contributions Account. A Participant
shall become fully vested in his Company Contributions Account in accordance
with the following schedule:

          Period of Service   Vesting Percentage
Less than 1 year
  0%
At least 1 year, but less than 2 years
  20%
At least 2 years, but less than 3 years
  40%
At least 3 years, but less than 4 years
  60%
At least 4 years, but less than 5 years
  80%
5 or more years
  100%

  (c)   Change of Control. The Company Contributions Accounts of all
Participants shall be fully vested as of the effective date of a “change in
control.” For purposes of this subsection, a “change of control” shall mean the
event occurring when a person, partnership, or corporation, together with all
persons, partnerships, or corporations acting in concert with each person,
partnership, or corporation, or any or all of them, acquires more than 20% of
Apache’s outstanding voting securities; provided that a change of control shall
not occur if such persons, partnerships, or corporations acquiring more than 20%
of Apache’s voting securities is solicited to do so by Apache’s board of
directors, upon its own initiative, and such persons, partnerships, or
corporations have not previously proposed to acquire more than 20% of Apache’s
voting securities in an unsolicited offer made either to Apache’s board of
directors or directly to the stockholders of Apache.     (d)   Plan Termination.
A Company Contributions Account shall be fully vested as described in section
10.1, which discusses the full or partial termination of the Plan or the
complete discontinuance of contributions.

5.2   Vesting After a Lapse in Apache Employment.

  (a)   Separate Accounts. If a Participant is rehired before incurring a
one-year Lapse in Apache Employment, he shall have only one Company
Contributions Account, and its vested percentage shall be determined under
section 5.1. If a Participant is rehired after incurring a one-year Lapse in
Apache

              Page 18 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      Employment, he shall have two Company Contribution Accounts, an “old”
Company Contributions Account for the contributions from his earlier episode of
employment, and a “new” Company Contributions Account for his later episode of
employment. If both the old and new Company Contributions Accounts are fully
vested, they shall be combined into a single Company Contributions Account.    
(b)   Vesting of New Account. The vested percentage of the new Company
Contributions Account shall initially be determined based solely on the
Participant’s Period of Service after rehire. If the Participant satisfies one
of the following sets of conditions, the vested percentage of the new Company
Contributions Account shall be determined by aggregating his Periods of Service
from both episodes of employment.

  (i)   The Participant had a vested balance in the Plan (ignoring his Rollover
Account) during his first episode of employment, and he completes a one-year
Period of Service after rehire.     (ii)   The Participant did not have a vested
balance in the Plan (ignoring his Rollover Account) during his first episode of
employment, his Lapse in Apache Employment was for less than five years, and his
Period of Service after rehire is longer than the Lapse in Apache Employment.

  (c)   Vesting of Old Account. If the Participant’s Lapse in Apache Employment
was for five years or longer, the vested percentage of the old Company
Contributions Account shall be based solely on the Participant’s Period of
Service from his first episode of employment. If the Participant’s Lapse in
Apache Employment was for less than five years, the vested percentage of the old
Company Contributions Account shall be determined by aggregating his Periods of
Service from both episodes of employment.

5.3   Calculating Service.       This section is effective as of January 1,
2005.

  (a)   Period of Service.

  (i)   General. A Participant’s Period of Service prior to January 1, 2005
shall be determined according to the provisions of the Plan in effect when the
service was rendered. A Participant’s Period of Service begins on the date he
first begins to perform duties as an Employee for which he is entitled to
payment, and ends on his Termination From Service Date. In addition, a
Participant’s Period of Service also includes the period between his Termination
From Service Date and the day he again begins to perform duties for the Company
or an Affiliated Entity for which he is entitled to payment, but only if such
period is less than one year in duration.     (ii)   Additional Rules. The
service-crediting provisions in this paragraph are more generous than required
by the Code.

  (A)   Leased Employees. For vesting purposes only, the Plan shall treat an
individual as an Employee if he satisfies all the requirements specified in Code
§414(n)(2) for being a leased employee of Apache’s or an Affiliated Entity’s,
except for the requirement of having performed such services for at least one
year.     (B)   Approved Leave. If the Employee is absent from the Company or
Affiliated Entity for more than one year because of an approved leave of absence
(either with or without pay) for any reason (including, but not limited to, jury
duty) and the Employee returns to work at or prior to the expiration of his
leave of absence, no Termination From Service Date will occur during the leave
of absence.     (C)   Servicemen. See Article XV for special provisions that
apply to Servicemen.     (D)   Corporate Transactions. See Appendix C for
instances in which a new Employee’s Period of Service includes his prior
employment with another company.     (E)   Contractors. If an “eligible
contractor” becomes an Employee, his Period of Service shall include his
previous continuous service as an eligible contractor, excluding any service
provided before 2003. An “eligible contractor” is an individual who
(A) performed services for Apache or an Affiliated Entity on a substantially
full-time basis in the

              Page 19 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



capacity of an independent contractor (for federal income tax purposes); (B)
became an Employee within a month of ceasing to be an independent contractor
working full-time for Apache or an Affiliated Entity; and (C) notified the Plan
of his prior service as an independent contractor within two months of becoming
an Employee (or, if later, by February 28, 2006).

  (b)   Termination From Service Date.

  (i)   Usual Rule. If the Employee quits, is discharged, retires, or dies, his
Termination From Service Date occurs on the last day the Employee performs
services for the Company or an Affiliated Entity, except for an Employee who
incurs a Disability, in which case his Termination From Service Date does not
occur, even if he quits, until the earlier of the one-year anniversary of the
date his Disability or the date he recovers from his Disability.     (ii)  
Other Absences. If an Employee is absent from the Company and Affiliated
Entities for any reason other than a quit, discharge, or retirement, his
“Termination From Service Date” is the earlier of (A) the date he quits, is
discharged, retires, or dies, or (B) one year from the date the Employee is
absent from the Company or Affiliated Entity for any other reason (such as
vacation, holiday, sickness, disability, leave of absence, or temporary
lay-off), with the following exception. If the Employee is absent from the
Company or Affiliated Entity because of parental leave (which includes only the
pregnancy of the Employee, the birth of the Employee’s child, the placement of a
child with the Employee in connection with adoption of such child by the
Employee, or the caring for such child immediately following birth or placement)
on the first anniversary of the day the Employee was first absent, his
Termination From Service Date does not occur until the second anniversary of the
day he was first absent (and the period between the first and second
anniversaries of the day he was first absent shall not be counted in his Period
of Service).

  (c)   Lapse in Apache Employment. A Lapse in Apache Employment means the
period commencing on an individual’s Termination from Service Date and ending on
the date he again begins to perform services as an Employee.

5.4   Forfeitures.

  (a)   Exceptions to the Vesting Rules. The following rules supersede the
vesting rules of section 5.1.

  (i)   Excess Annual Additions. Annual Additions to a Participant’s Accounts
and any increase or decrease in the net worth of the Participant’s Accounts
attributable to such Annual Additions may be reduced to satisfy the limits
described in section 3.4. Any reduction shall be used as specified in section
3.4.     (ii)   Excess Participant Contribution. Company Matching Contributions
and any increase or decrease in the net worth of the Account(s) attributable to
such contributions may be forfeited as of the last day of the Plan Year if the
Participant Contribution that they matched was returned under paragraph
3.2(a)(ii) or 3.2(b)(ii) or subsection 3.5(d) or 3.6(c). Any such forfeiture
shall be used as specified in subsection (d).     (iii)   Missing Individuals. A
missing individual’s vested Accounts may be forfeited as of the last day of any
Plan Year, as provided in section 13.12. Any such forfeiture shall be used as
specified in subsection (d).     (iv)   Excess Match. Company Matching
Contributions that would violate Code §401(a)(17), and any increase or decrease
in the net worth of the Account(s) attributable to such contributions, may be
forfeited as specified in subsection 3.1(b). Any such reduction shall be used as
specified in subsection 3.1(b).

  (b)   Regular Forfeitures. A Participant’s non-vested interest in his Company
Contributions Account shall be forfeited at the end of the Plan Year in which he
terminates employment. Any such forfeiture shall be used as specified in
subsection (d).

              Page 20 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (c)   Restoration of Forfeitures.

  (i)   Missing Individuals. The forfeiture of a missing individual’s
Account(s), as described in section 13.12, shall be restored to such individual
if the individual makes a claim for such amount.     (ii)   Regular Forfeitures.

  (A)   Rehire Within 5 Years. If a Participant is rehired before incurring a
five-year Lapse in Apache Employment, and the Participant has received a
distribution of his entire vested interest in his Company Contributions Account
(with the result that the Participant forfeited his non-vested interest in such
Account), then the exact amount of the forfeiture shall be restored to the
Participant’s Account. All the rights, benefits, and features available to the
Participant when the forfeiture occurred shall be available with respect to the
restored forfeiture. If such a Participant again terminates employment prior to
becoming fully vested in his Company Contributions Account, the vested portion
of his Company Contributions Account shall be determined by applying the vested
percentage determined under section 5.1 to the sum of (x) and (y), then
subtracting (y) from such sum, where: (x) is the value of the Participant’s
Company Contributions Account as of the Valuation Date immediately following his
most recent termination of employment; and (y) is the amount previously
distributed to the Participant on account of the prior termination of
employment.     (B)   Rehire After 5 Years. If a Participant is rehired after
incurring a five-year Lapse in Apache Employment, then no amount forfeited from
his Company Contributions Account shall be restored to that Account.

  (iii)   Method of Forfeiture Restoration. Forfeitures that are restored shall
be accomplished by an allocation of the forfeitures under subsection (d) or by a
special Company Contribution pursuant to paragraph 3.1(c)(i).

  (d)   Use of Forfeitures. The Committee shall decide how forfeitures are used.
Forfeitures may be used (i) to restore Accounts as described in subsection (c),
(ii) to pay those expenses of the Plan that are properly payable from the Trust
Fund and that are not paid by the Company or Account Owners or charged to
Accounts, or (iii) as any Company Contribution.

5.5   Transfers — Portability.       If any other employer adopts this or a
similar profit sharing plan and enters into a reciprocal agreement with the
Company that provides that (a) the transfer of a Participant from such employer
to the Company (or vice versa) shall not be deemed a termination of employment
for purposes of the plans, and (b) service with either or both employers shall
be credited for purposes of vesting under both plans, then the transferred
Participant’s Account shall be unaffected by the transfer, except, if deemed
advisable by the Committee, it may be transferred to the trustee of the other
plan.

ARTICLE VI
Distribution of Benefits

6.1   Beneficiaries.

  (a)   Designating Beneficiaries. Each Account Owner shall file with the
Committee a designation of the beneficiaries and contingent beneficiaries to
whom the distributable amount (determined pursuant to section 6.2) shall be paid
in the event of the Account Owner’s death. In the absence of an effective
beneficiary designation as to any portion of the distributable amount after a
Participant dies, such amount shall be paid to the Participant’s surviving
Spouse, or, if none, to his estate. In the absence of an effective beneficiary
designation as to any portion of the distributable amount after any
non-Participant Account Owner dies, such amount shall be paid to the Account
Owner’s estate. The Account Owner may change a beneficiary designation at any
time and without the consent of any previously designated beneficiary.

              Page 21 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (b)   Special Rule for Married Participants. If the Account Owner is a married
Participant, his Spouse shall be the sole beneficiary unless the Spouse has
consented to the designation of a different beneficiary. To be effective, the
Spouse’s consent must be in writing, witnessed by a notary public, and filed
with the Committee. Any spousal consent shall be effective only as to the Spouse
who signed the consent.     (c)   Special Rule for Divorces. If an Account Owner
has designated his spouse as a primary or contingent beneficiary, and the
Account Owner and spouse later divorce (or their marriage is annulled), then the
former spouse will be treated as having pre-deceased the Account Owner for
purposes of interpreting a beneficiary designation form completed prior to the
divorce or annulment. This subsection will apply only if the Committee is
informed of the divorce or annulment before payment to the former spouse is
authorized.     (d)   Disclaimers. Any individual or legal entity who is a
beneficiary may disclaim all or any portion of his interest in the Plan,
provided that the disclaimer satisfies the requirements of Code §2518(b) and
applicable state law. The legal guardian of a minor or legally incompetent
person may disclaim for such person. The personal representative (or the
individual or legal entity acting in the capacity of the personal representative
according to applicable state law) may disclaim on behalf of a beneficiary who
has died. The amount disclaimed shall be distributed as if the disclaimant had
predeceased the individual whose death caused the disclaimant to become a
beneficiary.

6.2   Consent.

  (a)   General. Except for distributions identified in subsection (b),
distributions may be made only after the appropriate consent has been obtained
under this subsection. Distributions to a Participant or to a beneficiary (other
than a beneficiary of a deceased Alternate Payee) shall be made only with the
Participant’s or beneficiary’s consent to the time of distribution.
Distributions to an Alternate Payee or his beneficiary shall be made as
specified in the QDRO and in accordance with section 13.9. To be effective, the
consent must be filed with the Committee according to the procedures adopted by
the Committee, within 90 days before the distribution is to commence. A consent
once given shall be irrevocable after the distribution has been processed.    
(b)   Exceptions to General Rule. Consent is not required for the following
distributions:

  (i)   Corrective distributions under Article III that are returned to the
Participant because the contribution is not deductible by the Company or because
the contribution would exceed the limits of Code §401(a)(17), §415(c)(1),
§402(g), §401(k)(3), §401(m)(2), §401(m)(9), §414(v)(2)(B)(i), or any other
limitation of the Code;     (ii)   Distributions required to comply with Code
§401(a)(9);     (iii)   Cashouts of small Accounts, as described in subsection
6.6(d) or paragraphs 6.6(e)(i) or 13.9(f)(ii);     (iv)   Distributions required
to comply with Code §401(a)(14);     (v)   Distributions of invalid rollovers
pursuant to subsection 3.2(d);     (vi)   Distributions upon Plan termination
pursuant to section 10.3; and     (vii)   Distributions that must occur by a
deadline specified in the Plan.

6.3   Distributable Amount.       The distributable amount of an Account Owner’s
Account(s) is the vested portion of the Account(s) (as determined by Article V)
as of the Valuation Date coincident with or next preceding the date distribution
is made, reduced by (a) any amount that is payable to an Alternate Payee
pursuant to section 13.9, (b) any amount withdrawn since such Valuation Date,
and (c) the outstanding balance of any loan under Article VII. Furthermore, the
Committee shall temporarily suspend or limit distributions (by reducing the
distributable amount), as explained in subsection 13.9, when the Committee is
informed that a Domestic Relations Order affecting the Participant’s Accounts is
or may be in the process of becoming QDRO, while the Committee has suspended
withdrawals because it believes that the Plan may have a cause of action against
the Participant, or when the Plan has notice of a lien or other claim against
the Participant.

              Page 22 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



6.4   Manner of Distribution.

  (a)   General. The distributable amount shall be paid in a single payment,
except as otherwise provided in the remainder of this section. Distributions
shall be in the form of cash except to the extent that an Account is invested in
a fund containing primarily Company Stock, the distributee may elect to receive
a distribution of whole shares of Company Stock. Fractional shares of Company
Stock shall be converted to and paid in cash.     (b)   Partial Withdrawals and
Installments. Withdrawals are available to Employees as specified in section 6.5
and to those Employees over 701/2 who are Five-Percent Owners, as described in
paragraph 6.6(c)(ii). Annual installments are available to beneficiaries as
described in subsection 6.6(e).     (c)   Grandfather Rules. Installments were a
distribution option under the Plan until June 30, 2001. Any Account Owner who
could receive a distribution before July 1, 2001 and who elected before July 1,
2001 to receive the distribution in the form of installments shall receive the
benefit so elected. An Account Owner who elected installments may elect to
accelerate any or all remaining installment payments.

6.5   In-Service Withdrawals.       An Employee may withdraw amounts from his
Accounts only as provided in this section. An Employee may make withdrawals as
follows.

  (a)   Withdrawals for Employees Age 591/2 or Older. An Employee who has
attained age 591/2 may at any time thereafter withdraw any portion of his
Participant Contributions Account and any vested portion of his Company
Contributions Account. The minimum withdrawal is $1,000 or the vested Account
balance, whichever is less. Only two withdrawals are permitted during each Plan
Year under this subsection. If the Employee is not fully vested in his Company
Contributions Account at the time of a withdrawal under this subsection, the
rules of subparagraph 5.4(c)(ii)(A) shall be applied when determining the vested
portion of the Company Contributions Account at any time thereafter.     (b)  
Rollover Account. An Employee may withdraw all or any portion of his Rollover
Account at any time. The minimum withdrawal is $1,000 or the Rollover Account
balance, whichever is less. Only two withdrawals from the Rollover Account are
permitted during each Plan Year.     (c)   Participant Contributions Account. An
Employee may withdraw all or any portion of his Participant Contributions,
provided that the Employee has an immediate and heavy financial need, as defined
in paragraph (i), the withdrawal is needed to satisfy the financial need, as
explained in paragraph (ii), and the amount of the withdrawal does not exceed
the limits in paragraph (iii).

  (i)   Financial Need. The following expenses constitute an immediate and heavy
financial need: (A) expenses for or necessary to obtain medical care that would
be deductible by the Employee under Code §213(d) (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income); (B) costs directly
related to the purchase of a principal residence of the Employee (excluding
mortgage payments); (C) payment of tuition, related educational fees, and room
and board expenses for up to the next 12 months of post-secondary education of
the Employee or the Employee’s Spouse or the Employee’s children or dependents
(within the meaning of Code §152, without regard to Code §152(b)(1), §152(b)(2),
and §152(d)(1)(B)); (D) payments necessary to prevent the Employee from being
evicted from his or her principal residence; (E) payments necessary to prevent
the mortgage on the Employee’s principal residence from being foreclosed;
(F) payment of burial or funeral expenses for the Employee’s deceased parent,
Spouse, child or other dependent (within the meaning of Code §152, without
regard to Code §152(b)(1), §152(b)(2), and §152(d)(1)(B)); (G) expenses for the
repair of damage to the Employee’s principal residence that would qualify for
the casualty deduction under Code §165 (determined without regard to whether the
loss exceeds 10% of adjusted gross income); and (H) any other expense that,
under IRS guidance of general applicability, is deemed to be on account of an
immediate and heavy financial need. In addition, the Committee may determine,
based on a review of all relevant facts and circumstances, that a particular
expense or series of expenses of the Employee constitutes an immediate and heavy
financial need.

              Page 23 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (ii)   Satisfaction of Need. The withdrawal is deemed to be needed to satisfy
the Employee’s financial need if (A) the Employee has obtained all withdrawals
and all non-taxable loans available from the Company’s and any Affiliated
Entities’ plans of deferred compensation, qualified plans, stock options, stock
purchase plans, and similar plans, and (B) for a period of at least 6 months
from the date the Employee receives the withdrawal, he ceases to make
Participant Contributions and elective contributions to all plans of deferred
compensation, qualified plans, stock options, stock purchase plans, and similar
plans maintained by the Company or any Affiliated Entity.     (iii)   Maximum
Withdrawal. An Employee may not withdraw more than the sum of the amount needed
to satisfy his financial need and any taxes and penalties reasonably anticipated
to result from the withdrawal. An Employee may not withdraw any amount in excess
of his Participant Contributions unless he has attained age 591/2.     (d)  
Compliance with Code §401(a)(9). See paragraph 6.6(b)(ii) for the required
distributions to a Five-Percent Owner who is age 701/2 or older.

  (e)   Form of Payment of Withdrawal. Withdrawals under subsection (c) shall be
in cash. Withdrawals under subsections (a) and (b) shall be in cash, except that
any portion of a Participant’s Accounts that is invested in Company Stock may,
at the election of the Participant made at the time that notice of withdrawal is
made to the Committee, be withdrawn in the form of whole shares of Company
Stock.     (f)   Withdrawal Rules. An Employee may not withdraw any amount under
this section that has been borrowed or that is subject to a QDRO. The Committee
shall temporarily suspend or limit withdrawals under this section, as explained
in section 13.9, when the Committee is informed that a QDRO affecting the
Employee’s Accounts is in process or may be in process. The Committee shall
issue such rules as to the frequency of withdrawals, and withdrawal procedures,
as it deems appropriate. The Committee may postpone the withdrawal until after
the next Valuation Date. The Committee may have a special valuation of the Trust
Fund performed before a withdrawal is permitted. The Plan may charge a fee for
the withdrawal as well as a fee for having a special valuation performed, as
determined by the Committee in its sole discretion.

6.6   Time of Distribution.

  (a)   Earliest Date of Distribution. Unless an earlier distribution is
permitted by section 6.5 (relating to in-service withdrawals), the earliest date
that a Participant may elect to receive a distribution is the date of his
Termination of Employment or the date he incurs a Disability. This provision
will always result in a distribution date that precedes the latest date of
distribution specified in Code §401(a)(14). For purposes of Code §401(a)(14), if
a Participant does not affirmatively elect a distribution, he shall be deemed to
have elected to defer the distribution to a later date.     (b)   Latest Date of
Distribution.

  (i)   Former Employees. A Participant who is not an Employee shall receive a
single payment of his distributable amount by his Required Beginning Date. If a
Five-Percent Owner terminates employment after his Required Beginning Date, the
Plan shall distribute the entire distributable amount to him as soon as
administratively practicable after the termination of employment.     (ii)  
Current Employees. An Employee who is not a Five-Percent Owner is not required
to receive any distributions under this subsection. An Employee who is a
Five-Percent Owner shall receive annual distributions of at least the minimum
amount required to be distributed pursuant to Code §401(a)(9), which shall be
calculated by using only the Participant’s life expectancy, which shall be
recalculated each year. A Five-Percent Owner may request that his first minimum
required distribution be distributed in the calendar year preceding his Required
Beginning Date; the Committee shall comply with this request if administrating
practicable to do so.

  (c)   Small Amounts. This subsection is effective as of March 28, 2005.

  (i)   $1000 or Less. If the aggregate value of the nonforfeitable portion of a
Participant’s Accounts is $1,000 or less on any date after his Termination of
Employment, the Participant shall receive

              Page 24 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      a single payment of the distributable amount as soon as practicable,
provided that the aggregate value is $1,000 or less when the distribution is
processed.     (ii)   $1000 to $5000. If paragraph (i) does not apply and the
aggregate value of the nonforfeitable portion of a Participant’s Accounts,
ignoring his Rollover Account, is $5,000 or less on any date after his
Termination of Employment, then as soon as practicable the Plan shall pay the
distributable amount to an individual retirement account or annuity within the
meaning of Code §408(a) or §408(b) (collectively, an “IRA”) for the Participant,
unless the Participant affirmatively elects to receive the distribution directly
or to have it paid in a direct rollover under section 6.7. The Committee shall
select the trustee or custodian of the IRA as well as how the IRA shall be
invested initially. The Plan shall notify the Participant (A) that the
distribution has been made to an IRA and can be transferred to another IRA,
(B) of the identity and contact information of the trustee or custodian of the
IRA into which the distribution is made, and (C) of such other information as
required to comply with Code §401(a)(31)(B)(i).     (iii)   Date Account Valued.
The Committee may elect to check the value of the Participant’s Accounts on an
occasional (rather than a daily) basis, to determine whether to apply the
provisions of this subsection.

  (d)   Distribution Upon Participant’s Death.

  (i)   Small Accounts. If the aggregate cash value of the nonforfeitable
portion of a Participant’s Accounts is $5,000 or less at any time after the
Participant’s death and before any beneficiary elects to receive a distribution
under this subsection, then each beneficiary shall each receive a single payment
of his share of the distributable amount as soon as administratively
practicable, provided that the aggregate value is $5,000 or less when the
distribution is processed. The Committee may elect to check the value of the
Participant’s Accounts on an occasional (rather than a daily) basis, to
determine whether to apply the provisions of this paragraph.     (ii)   Larger
Accounts. If paragraph (i) does not apply, then each beneficiary may elect to
have his distributable amount distributed in a single payment or in annual
installments at any time after the Participant’s death, within the following
guidelines. No distribution shall be processed until the beneficiary’s identity
as a beneficiary is established. The entire distributable amount shall be
distributed by the last day of the calendar year containing the fifth
anniversary of the Participant’s death. A beneficiary who has elected
installments may elect to accelerate any or all remaining payments. If the
Participant was a Five-Percent Owner who began to receive the minimum required
distributions under paragraph (b)(ii), the distribution to each beneficiary must
be made at least as rapidly as required by the method used to calculate the
minimum required distributions that was in effect when the Five-Percent Owner
died.

  (e)   Alternate Payee. Distributions to an Alternate Payee shall be made in
accordance with the provisions of the QDRO and pursuant to subsection 13.9.

6.7   Direct Rollover Election.

  (a)   General Rule. A Participant, an Alternate Payee who is the Spouse or
former Spouse of the Participant, or a surviving Spouse of a deceased
Participant (collectively, the “distributee”) may direct the Trustee to pay all
or any portion of his “eligible rollover distribution” to an “eligible
retirement plan” in a “direct rollover.” This direct rollover option is not
available to other Account Owners (non-Spouse beneficiaries and Alternate Payees
who are not the Spouse or former Spouse of the Participant). Within a reasonable
period of time before an eligible rollover distribution, the Committee shall
inform the distributee of this direct rollover option, the appropriate
withholding rules, other rollover options, the options regarding income
taxation, and any other information required by Code §402(f). The distributee
may waive the usual 30-day waiting period before receiving a distribution, and
elect to receive his distribution as soon as administratively practicable after
completing and filing his distribution election.     (b)   Definition of
Eligible Rollover Distribution. An eligible rollover distribution is any
distribution or in-service withdrawal other than (i) distributions required
under Code §401(a)(9), (ii) distributions of amounts that have already been
subject to federal income tax (such as defaulted loans or after-tax

              Page 25 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      voluntary contributions), other than a direct transfer to (A) another
retirement plan that meets the requirements of Code §401(a) or §403(a), or
(B) an individual retirement account or annuity described in Code §408(a) or
§408(b), (iii) installment payments in a series of substantially equal payments
made at least annually and (A) made over a specified period of ten or more
years, (B) made for the life or life expectancy of the distributee, or (C) made
for the joint life or joint life expectancy of the distributee and his
designated beneficiary, (iv) a distribution to satisfy the limits of Code §415
or §402(g), (v) a deemed distribution of a defaulted loan from this Plan, to the
extent provided in the regulations, (vi) a distribution to satisfy the ADP or
ACP tests, (vii) any other actual or deemed distribution specified in the
regulations issued under Code §402(c), or (viii) any hardship withdrawal by an
Employee.     (c)   Definition of Eligible Retirement Plan. An eligible
retirement plan is an individual retirement account or annuity described in Code
§408(a) or §408(b), an annuity plan described in Code §403(a), an annuity
contract described in Code §403(b), an eligible plan under Code §457(b) that is
maintained by an eligible employer described in Code §457(e)(1)(A) (which
generally includes state and local governments), or the qualified trust of a
defined contribution plan described in Code §401(a), that accepts eligible
rollover distributions.     (d)   Definition of Direct Rollover. A direct
rollover is a payment by the Trustee to the eligible retirement plan specified
by the distributee.

ARTICLE VII
Loans
The Committee is authorized, as one of the Plan fiduciaries responsible for
investing Plan assets, to establish a loan program. The loan program shall
become effective on the date determined by the Committee. The Committee shall
administer the Plan’s loan program in accordance with the following rules.

7.1   Availability       Loans are available only to Employees, Participants who
are parties-in-interest (within the meaning of ERISA §3(14)), and beneficiaries
who are parties-in-interest (collectively referred to in this section as
“Borrowers”). The Committee shall temporarily reduce the amount a Participant
may borrow or temporarily prevent the Participant from borrowing when, as
described in section 13.9, the Committee is informed that a QDRO affecting the
Participant’s Accounts is in process or may be in process. Loans shall be
temporarily unavailable to a prospective Borrower while the Committee has
suspended loans because the Committee believes that the Plan may have a cause of
action against the Participant, as explained in subsection 13.9(h).   7.2  
Number of Loans       A Borrower may have no more than one loan outstanding. The
Committee may change the maximum number of outstanding loans allowed at any
time.   7.3   Loan Amount       The Committee may establish a minimum loan
amount of no more than $500. The Committee may require loans to be made in
increments of no more than $100. The amount that a Borrower may borrow is
subject to the following limits.

  (a)   A Borrower may not borrow more than the sum of the balance in his
Participant Contributions Account and the balance in his Rollover Account.    
(b)   At the time the loan from this Plan is made, the aggregate outstanding
balance of all the Borrower’s loans from all qualified plans maintained by the
Company and Affiliated Entities, including the new loan from this Plan, shall
not exceed 50% of the Borrower’s vested interest in all qualified plans
maintained by the Company and Affiliated Entities.     (c)   For purposes of
this paragraph, the term “one-year maximum” means the largest aggregate
outstanding balance, on any day in the one-year period ending on the day before
the new loan from this Plan is obtained, of all loans to the Borrower from all
qualified plans maintained by the Company and Affiliated Entities. For purposes
of this paragraph, the term “existing loans” means the aggregate outstanding
balance, on the day the new loan is made to the Borrower, of all loans to the
Borrower from all qualified plans maintained by the Company and Affiliated
Entities, excluding the new loan

              Page 26 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



from this Plan. If the existing loans are greater than or equal to the one-year
maximum, then the new loan from this Plan shall not exceed $50,000 minus the
existing loans. If the existing loans are less than the one-year maximum, then
the new loan from this Plan shall not exceed $50,000 minus the one-year maximum.
For purposes of applying the above limits, the vested portion of the Borrower’s
accounts under this Plan and all other plans maintained by the Company and
Affiliated Entities shall be determined without regard to any accumulated
deductible employee contributions (as defined in Code §72(o)(5)(B)), and without
regard to any amounts accrued while the Borrower was ineligible to obtain a loan
(as described in subsection (a)). Notwithstanding the foregoing, the Committee
may, in its sole discretion, establish lesser limits on the amounts that may be
borrowed, which limits shall be applied in a non-discriminatory manner. The
Committee shall temporarily reduce the amount a Participant may borrow or
temporarily prevent the Participant from borrowing, as described in section
13.9, when the Committee is informed that a QDRO affecting the Participant’s
Accounts is in process or may be in process. No loan shall be made of amounts
that are required to be distributed prior to the end of the term of the loan.

7.4   Interest       Each loan shall bear a reasonable rate of interest, which
shall remain fixed for the duration of the loan. The Committee or its agent
shall determine the reasonable rate of interest on the date the loan documents
are prepared. The Committee shall have the authority to establish procedures
from time to time for determining the rate of interest. In the absence of
Committee action, the interest rate shall be equal to the prime lending rate,
plus 1%, as published in the Wall Street Journal on the first day that such
newspaper is published during the calendar quarter in which the loan documents
are prepared.   7.5   Repayment.       All loans shall be repaid, with interest,
in substantially level amortized payments made not less frequently than
quarterly. The maximum term for a loan is four years; the minimum term for a
loan is one year. The Committee has the authority to decrease the minimum term
for future loans and the authority to increase the maximum term for future loans
to no more than five years. Loan repayments shall be accelerated, and all loans
shall be payable in full on the date the Borrower separates from service (if the
Borrower is an Employee), the date the Borrower becomes ineligible to borrow
from the Plan under to section 7.1, and on any other date or any other
contingency as determined by the Committee. If the Borrower is an Employee,
loans shall be repaid through payroll withholding unless (a) the Employee is
pre-paying his loan, in which case the pre-payment need not be through payroll
withholding, or (b) the Employee is on an unpaid leave of absence, in which case
he may pay any installment by personal check. Partial pre-payments are accepted.
  7.6   Default       A loan shall be in default if any installment is not paid
by the end of the calendar quarter following the calendar quarter in which the
installment was due. Upon default, the Committee may, in addition to all other
remedies, apply the Borrower’s Plan accounts toward payment of the loan;
however, the Trustee may not exercise such right of set-off with respect to the
Borrower’s Participant Contributions Account until such account has become
payable, pursuant to section 6.5 or 6.6.   7.7   Administration       A Borrower
shall apply for a loan by completing the application procedures specified by the
Committee. Until changed by the Committee, a Borrower shall apply for a loan by
calling the Trustee and completing a voice application. The loan shall be
processed in accordance with reasonable procedures adopted from time to time by
the Committee. The Committee may impose a loan application fee, a loan
origination fee, a loan pre-payment fee, and loan maintenance fees. All loans
shall be evidenced by a promissory note and shall be fully secured. No Borrower
whose Plan accounts are so pledged may obtain distribution of any portion of the
accounts that have been pledged. The rights of the Trustee under such pledge
shall have priority over all claims of the Borrower, his beneficiaries, and
creditors. Each loan shall be treated as a directed investment. Any increase or
decrease in the net worth of the Trust Fund attributable to such loan shall be
allocated solely to the Plan accounts of the Borrower.

              Page 27 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
Allocation of Responsibilities — Named Fiduciaries

8.1   No Joint Fiduciary Responsibilities.       The Trustee(s) and the
Committee shall be the named fiduciaries under the Plan and Trust agreement and
shall be the only named fiduciaries thereunder. The fiduciaries shall have only
the responsibilities specifically allocated to them herein or in the Trust
agreement. Such allocations are intended to be mutually exclusive and there
shall be no sharing of fiduciary responsibilities. Whenever one named fiduciary
is required by the Plan or Trust agreement to follow the directions of another
named fiduciary, the two named fiduciaries shall not be deemed to have been
assigned a shared responsibility, but the responsibility of the named fiduciary
giving the directions shall be deemed his sole responsibility, and the
responsibility of the named fiduciary receiving those directions shall be to
follow them insofar as the instructions are on their face proper under
applicable law.   8.2   The Company.       The Company shall be responsible for:
(a) making Company Contributions; (b) certifying to the Trustee the names and
specimen signatures of the members of the Committee acting from time to time;
(c) keeping accurate books and records with respect to its Employees and the
appropriate components of each Employee’s Compensation and furnishing such data
to the Committee; (d) selecting agents and fiduciaries to operate and administer
the Plan and Trust; (e) appointing an investment manager if it determines that
one should be appointed; and (f) reviewing periodically the performance of such
agents, managers, and fiduciaries.   8.3   The Trustee.       The Trustee shall
be responsible for: (a) the investment of the Trust Fund to the extent and in
the manner provided in the Trust agreement; (b) the custody and preservation of
Trust assets delivered to it; and (c) the payment of such amounts from the Trust
Fund as the Committee shall direct.   8.4   The Committee — Plan Administrator.
      The board of directors of Apache shall appoint an administrative Committee
consisting of no fewer than three individuals who may be, but need not be,
Participants, officers, directors, or Employees of the Company. If the board of
directors does not appoint a Committee, Apache shall act as the Committee under
the Plan. The members of the Committee shall hold office at the pleasure of the
board of directors and shall service without compensation. The Committee shall
be the Plan’s “administrator” as defined in section 3(16)(A) of ERISA. It shall
be responsible for establishing and implementing a funding policy consistent
with the objectives of the Plan and with the requirements of ERISA. This
responsibility shall include establishing (and revising as necessary) short-term
and long-term goals and requirements pertaining to the financial condition of
the Plan, communicating such goals and requirements to the persons responsible
for the various aspects of the Plan operations, and monitoring periodically the
implementation of such goals and requirements. The Committee shall publish and
file or cause to be published and filed or disclosed all reports and disclosures
required by federal or state laws.   8.5   Committee to Construe Plan.

  (a)   The Committee shall administer the Plan and shall have all discretion,
power, and authority necessary for that purpose, including, but not by way of
limitation, the full and absolute discretion and power to interpret the Plan, to
determine the eligibility, status, and rights of all individuals under the Plan,
and in general to decide any dispute and all questions arising in connection
with the Plan. The Committee shall direct the Trustee concerning all
distributions from the Trust Fund, in accordance with the provisions of the
Plan, and shall have such other powers in the administration of the Trust Fund
as may be conferred upon it by the Trust agreement. The Committee shall maintain
all Plan records except records of the Trust Fund.     (b)   The Committee may
adjust the Account(s) of any Participant, in order to correct errors and rectify
omissions, in such manner as the Committee believes will best result in the
equitable and nondiscriminatory administration of the Plan.

              Page 28 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



8.6   Organization of Committee.       The Committee shall adopt such rules as
it deems desirable for the conduct of its affairs and for the administration of
the Plan. It may appoint agents (who need not be members of the Committee) to
whom it may delegate such powers as it deems appropriate, except that any
dispute shall be determined by the Committee. The Committee may make its
determinations with or without meetings. It may authorize one or more of its
members or agents to sign instructions, notices and determinations on its
behalf. If a Committee decision or action affects a relatively small percentage
of Plan Participants including a Committee member, such Committee member shall
not participate in the Committee decision or action. The action of a majority of
the disinterested Committee members shall constitute the action of the
Committee.   8.7   Agent for Process.       Apache’s Vice President, General
Counsel, and Secretary shall be the agents of the Plan for service of all
process.   8.8   Indemnification of Committee Members.       The Company shall
indemnify and hold the members of the Committee, and each of them, harmless from
the effects and consequences of their acts, omissions, and conduct in their
official capacities, except to the extent that the effects and consequences
thereof shall result from their own willful misconduct, breach of good faith, or
gross negligence in the performance of their duties. The foregoing right of
indemnification shall not be exclusive of the rights to which each such member
may be entitled as a matter of law.   8.9   Conclusiveness of Action.       Any
action taken by the Committee on matters within the discretion of the Committee
shall be conclusive, final and binding upon all participants in the Plan and
upon all persons claiming any rights hereunder, including alternate payees and
beneficiaries.   8.10   Payment of Expenses.       The members of the Committee
shall serve without compensation but their reasonable expenses shall be paid by
the Company. The compensation or fees of accountants, counsel, and other
specialists and any other costs of administering the Plan or Trust Fund may be
paid by the Company or Account Owners or may be charged to the Trust Fund, to
the extent permissible under ERISA.

ARTICLE IX
Trust Agreement — Investments

9.1   Trust Agreement.       Apache has entered into a Trust agreement to
provide for the holding, investment, and administration of the funds of the
Plan. The Trust agreement shall be part of the Plan, and the rights and duties
of any individual under the Plan shall be subject to all terms and provisions of
the Trust agreement.   9.2   Plan Expenses.

  (a)   General. Except as provided in subsection (b), (i) all taxes upon or in
respect of the Plan and Trust shall be paid out of Plan assets, and all expenses
of administering the Plan and Trust shall be paid out of Plan assets, to the
extent permitted by law and to the extent such taxes and expenses are not paid
by the Company or an Account Owner, and (ii) the Committee shall have full
discretion to determine how each tax or expense that is not paid by the Company
shall be paid and the Committee shall have full discretion to determine how each
tax or expense that is paid out of Plan assets shall be allocated. No fiduciary
shall receive any compensation for services rendered to the Plan if the
fiduciary is being compensated on a full time basis by the Company or an
Affiliated Entity.     (b)   Individual Expenses. To the extent not paid by the
Company or an Account Owner, all expenses of individually directed transactions,
including without limitation the Trustee’s transaction fee, brokerage
commissions, transfer taxes, interest on insurance policy loans, and any taxes
and penalties that may be imposed as a result of an individual’s investment
direction, shall be assessed against the Account(s) of the Account Owner
directing such transactions.

              Page 29 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



9.3   Investments.

  (a)   §404(c) Plan. The Plan is intended to be a plan described in ERISA
§404(c). To the extent that an Account Owner exercises control over the
investment of his Accounts, no person who is a fiduciary shall be liable for any
loss, or by reason of any breach, that is the direct and necessary result of the
Account Owner’s exercise of control.     (b)   Directed Investments. Accounts
shall be invested, upon direction of each Account Owner made in a manner
acceptable to the Committee, in any one or more of a series of investment funds
designated by the Committee or to the extent permitted by the Committee in a
brokerage arrangement. One or more such funds may, at the sole discretion of the
Committee, consist of shares of Company Stock. If so directed by Account Owners,
up to 100% of the Accounts under the Plan may be invested in Company Stock. The
funds available for investment and the principal features thereof, including a
general description of the investment objectives, the risk and return
characteristics, and the type and diversification of the investment portfolio of
each fund, shall be communicated to the Account Owners in the Plan from time to
time. Any changes in such funds shall be immediately communicated to all Account
Owners.     (c)   Absence of Directions. To the extent that an Account Owner
fails to affirmatively direct the investment of his Accounts, the Committee
shall direct the Trustee in writing concerning the investment of such Accounts.
The Committee shall act by majority vote. Any dissenting member of the Committee
shall, having registered his dissent in writing, thereafter cooperate to the
extent necessary to implement the decision of the Committee.     (d)   Change in
Investment Directions. Account Owners may change their investment directions,
with respect to the investment of new contributions and with respect to the
investment of existing amounts allocated to Accounts, on any business day,
subject to any restrictions and limitations imposed by the Trustee, investment
funds, or brokerage arrangement. The Committee shall establish procedures for
giving investment directions, which shall be in writing and communicated to
Account Owners.

ARTICLE X
Termination and Amendment

10.1   Termination of Plan or Discontinuance of Contributions.       Apache
expects to continue the Plan indefinitely, but the continuance of the Plan and
the payment of contributions are not assumed as contractual obligations. Apache
may terminate the Plan or discontinue contributions at any time. Upon the
termination of the Plan or the complete discontinuance of contributions, each
Participant’s Accounts shall become fully vested. Upon the partial termination
of the Plan, the Accounts of all affected Participants shall become fully
vested. The only Participants who are affected by a partial termination are
those whose employment with the Company or Affiliated Entity is terminated as a
result of the corporate event causing the partial termination; Employees
terminated for cause and those who leave voluntarily are not affected by a
partial termination.   10.2   Allocations upon Termination or Discontinuance of
Company Contributions.       Upon the termination or partial termination of the
Plan or upon the complete discontinuance of contributions, the Committee shall
promptly notify the Trustee of such termination or discontinuance. The Trustee
shall then determine, in the manner prescribed in section 4.2, the net worth of
the Trust Fund as of the close of the business day specified by the Committee.
The Trustee shall advise the Committee of any increase or decrease in such net
worth that has occurred since the preceding Valuation Date. After crediting to
the Participant Contributions Account of each Participant any amount contributed
since the preceding Valuation Date, the Committee shall thereupon allocate, in
the manner described in section 4.3, among the remaining Plan Accounts, in the
manner described in Articles III, IV and V, any Company Contributions or
forfeitures occurring since the preceding Valuation Date.   10.3   Procedure
Upon Termination of Plan or Discontinuance of Contributions.       If the Plan
has been terminated or partially terminated, or if a complete discontinuance of
contributions to the Plan has occurred, then after the allocations required
under section 10.2 have been completed, the Trustee shall distribute or transfer
the Account(s) of affected Account Owners as follows.

              Page 30 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (a)   No Other Plan. If the Company and Affiliated Entities are not treated,
pursuant to the Treasury Regulations under Code §401(k), as maintaining another
“alternative defined contribution plan,” the Trustee shall distribute each
Account Owner’s entire Account in a single payment, after complying with the
requirements of section 6.7. For purposes of this section only, an “alternative
defined contribution plan” means a defined contribution plan that is not an
employee stock ownership plan within the meaning of Code §4975(e)(7) or
§409(a)), a simplified employee pension within the meaning of Code §408(k), a
SIMPLE IRA within the meaning of Code §408(p), a plan or contract that satisfies
the requirements of Code §403(b), or a plan described in Code §457(b) or
§457(f).     (b)   Other Plan Maintained. If the Company and Affiliated Entities
are treated, pursuant to the Treasury Regulations under Code §401(k), as
maintaining another “alternative defined contribution plan,” the Trustee shall
(i) distribute the Accounts of each non-Participant Account Owner in a single
payment, after complying with the requirements of section 6.7, and (ii) transfer
the Accounts of each Participant to an alternative defined contribution plan.
All the rights, benefits, features, and distribution restrictions with respect
to the transferred amounts shall continue to apply to the transferred amounts
unless a change is permitted pursuant to applicable IRS guidance of general
applicability.     (c)   Form of Payment. A transfer made pursuant to this
section may be in cash, in kind, or partly in cash and partly in kind. Any
distribution made pursuant to this section may be in cash, in shares of Company
Stock to the extent an Account is invested in Company Stock, or partly in cash
and partly in shares of Company Stock. After all such distributions or transfers
have been made, the Trustee shall be discharged from all obligation under the
Trust; no Account Owner who has received any such distribution, or for whom any
such transfer has been made, shall have any further right or claim under the
Plan or Trust.

10.4   Amendment by Apache.

  (a)   Amendment. Apache may at any time amend the Plan in any respect, without
prior notice, subject to the following limitations. No amendment shall be made
that would have the effect of vesting in the Company any part of the Trust Fund
or of diverting any part of the Trust Fund to purposes other than for the
exclusive benefit of Account Owners. The rights of any Account Owner with
respect to contributions previously made shall not be adversely affected by any
amendment. No amendment shall reduce or restrict, either directly or indirectly,
the accrued benefit (within the meaning of Code §411(d)(6)) provided to any
Account Owner before the amendment, except as permitted by the Code or IRS
guidance of general applicability.     (b)   Amendment to Vesting Schedule. If
the vesting schedule is amended, and it has the potential to provide slower
vesting for one or more Participants, each such Participant with a three-year or
longer Period of Service may elect to have his nonforfeitable percentage
computed under the Plan without regard to such amendment. The period during
which the election may be made shall commence with the date the amendment is
adopted and shall end on the latest of: (i) 60 days after the amendment is
adopted; (ii) 60 days after the amendment becomes effective; or (iii) 60 days
after the Participant is issued written notice of the amendment by the Company
or Committee. Furthermore, no amendment shall decrease the nonforfeitable
percentage, measured as of the later of the date the amendment is adopted or
effective, of any Account Owner’s Accounts.     (c)   Procedure. Each amendment
shall be in writing. Each amendment shall be approved by Apache’s board of
directors or by an officer of Apache who has the authority to amend the Plan.
Each amendment shall be executed by an officer of Apache who has the authority
to execute the amendment.

ARTICLE XI
Plan Adoption by Affiliated Entities

11.1   Adoption of Plan.       Apache may permit any Affiliated Entity to adopt
the Plan and Trust for its Employees. Thereafter, such Affiliated Entity shall
deliver to the Trustee a certified copy of the resolutions or other documents
evidencing its adoption of the Plan and Trust. The Employees of the Affiliated
Entity adopting the Plan shall not be

              Page 31 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



    eligible to invest their Accounts in Company Stock until compliance with the
applicable registration and reporting requirements of the securities laws.  
11.2   Agent of Affiliated Entity.       By becoming a party to the Plan, each
Affiliated Entity appoints Apache as its agent with authority to act for the
Affiliated Entity in all transactions in which Apache believes such agency will
facilitate the administration of the Plan. Apache shall have the sole authority
to amend and terminate the Plan.   11.3   Disaffiliation and Withdrawal from
Plan.

  (a)   Disaffiliation. Any Affiliated Entity that has adopted the Plan and
thereafter ceases for any reason to be an Affiliated Entity shall forthwith
cease to be a party to the Plan.     (b)   Withdrawal. Any Affiliated Entity
may, by appropriate action and written notice thereof to Apache, provide for the
discontinuance of its participation in the Plan. Such withdrawal from the Plan
shall not be effective until the end of the Plan Year.

11.4   Effect of Disaffiliation or Withdrawal.       If at the time of
disaffiliation or withdrawal, the disaffiliating or withdrawing entity, by
appropriate action, adopts a substantially identical plan that provides for
direct transfers from this Plan, then, as to Account Owners associated with such
entity, no plan termination shall have occurred; the new plan shall be deemed a
continuation of this Plan for such Account Owners. In such case, the Trustee
shall transfer to the trustee of the new plan all of the assets held for the
benefit of Account Owners associated with the disaffiliating or withdrawing
entity, and no forfeitures or acceleration of vesting shall occur solely by
reason of such action. Such payment shall operate as a complete discharge of the
Trustee, and of all organizations except the disaffiliating or withdrawing
entity, of all obligations under this Plan to Account Owners associated with the
disaffiliating or withdrawing entity. A new plan shall not be deemed
substantially identical to this Plan if it provides slower vesting than this
Plan. Nothing in this section shall authorize the divesting of any vested
portion of a Participant’s Account(s).   11.5   Actions Upon Disaffiliation or
Withdrawal.

  (a)   Distribution or Transfer. If an entity disaffiliates from Apache or
withdraws from the Plan and the provisions of section 11.4 are not followed,
then the following rules apply to the Account(s) of the Account Owners
associated with the disaffiliating or withdrawing entity. The Account Owner’s
Accounts shall remain in this Plan until a distribution is processed under the
usual rules of Article VI, unless the disaffiliating or withdrawing entity
maintains another qualified plan that accepts direct transfers from this Plan,
in which case the Committee may transfer the Account Owner’s Accounts to the
disaffiliating or withdrawing entity’s plan without the consent of the Account
Owner.     (b)   Form of Transfer. A transfer made pursuant to this section may
be in cash, in kind, or partly in cash and partly in kind. Any distribution made
pursuant to this section may be in cash, in shares of Company Stock to the
extent an Account is invested in Company Stock, or partly in cash and partly in
shares of Company Stock. After such distribution or transfer has been made, no
Account Owner who has received any such distribution, or for whom any such
transfer has been made, shall have any further right or claim under the Plan or
Trust.

ARTICLE XII
Top-Heavy Provisions

12.1   Application of Top-Heavy Provisions.       The provisions of this
Article XII shall be applicable only if the Plan becomes “top-heavy” as defined
below for any Plan Year. If the Plan becomes “top-heavy” for a Plan Year, the
provisions of this Article XII shall apply to the Plan effective as of the first
day of such Plan Year and shall continue to apply to the Plan until the Plan
ceases to be “top-heavy” or until the Plan is terminated or otherwise amended.  
12.2   Determination of Top-Heavy Status.       The Plan shall be considered
“top-heavy” for a Plan Year if, as of the last day of the prior Plan Year, the
aggregate of the Account balances (as calculated according to the regulations
under Code §416) of Key

              Page 32 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



    Employees under this Plan (and under all other plans required or permitted
to be aggregated with this Plan) exceeds 60% of the aggregate of the Account
balances (as calculated according to the regulations under Code §416) in this
Plan (and under all other plans required or permitted to be aggregated with this
Plan) of all current Employees and all former Employees who terminated
employment within one year of the last day of the prior Plan Year. This ratio
shall be referred to as the “top-heavy ratio”. For purposes of determining the
account balance of any Participant, (a) the balance shall be determined as of
the last day of the prior Plan Year, (b) the balance shall also include any
distributions to the Participant during the one-year period ending on the last
day of the prior Plan Year, and (c) the balance shall also include, for
distributions made for a reason other than separation from service or death or
disability, any distributions to the Participant during the five-year period
ending on the last day of the prior Plan Year. This shall also apply to
distributions under a terminated plan that, if it had not been terminated, would
have been required to be included in an aggregation group. The Account balances
of a Participant who had once been a Key Employee, but who is not a Key Employee
during the Plan Year, shall not be taken into account. The following plans must
be aggregated with this Plan for the top-heavy test: (a) a qualified plan
maintained by the Company or an Affiliated Entity in which a Key Employee
participated during this Plan Year or during the previous four Plan Years and
(b) any other qualified plan maintained by the Company or an Affiliated Entity
that enables this Plan or any plan described in clause (a) to meet the
requirements of Code §401(a)(4) or §410. The following plans may be aggregated
with this Plan for the top-heavy test: any qualified plan maintained by the
Company or an Affiliated Entity that, in combination with the Plan or any plan
required to be aggregated with this Plan when testing this Plan for
top-heaviness, would satisfy the requirements of Code §401(a)(4) and §410. If
one or more of the plans required or permitted to be aggregated with this Plan
is a defined benefit plan, a Participant’s “account balance” shall equal the
present value of the Participant’s accrued benefit. If the aggregation group
includes more than one defined benefit plan, the same actuarial assumptions
shall be used with respect to each such defined benefit plan. The foregoing
top-heavy ratio shall be computed in accordance with the provisions of Code
§416(g), together with the regulations and rulings thereunder.   12.3   Special
Vesting Rule.       Unless section 5.1 provides for faster vesting, the amount
credited to the Participant’s Company Contributions Account shall vest in
accordance with the following schedule during any top-heavy Plan Year:

      Period of Service   Vesting Percentage
Less than 2 years
  0%
At least 2 years, but less than 3 years
  20%
At least 3 years, but less than 4 years
  40%
At least 4 years, but less than 5 years
  60%
At least 5 years, but less than 6 years
  80%
6 or more years
  100%

12.4   Special Minimum Contribution.       Notwithstanding the provisions of
section 3.1, in every top-heavy Plan Year, a minimum allocation is required for
each Non-Key Employee who both (a) performed one or more hours of service as an
Employee during the Plan Year as a Covered Employee after satisfying the
eligibility requirements of section 2.1, and (b) was an Employee on the last day
of the Plan Year. The minimum allocation shall be a percentage of each Non-Key
Employee’s Compensation. The percentage shall be the lesser of 3% or the largest
percentage obtained for any Key Employee by dividing his Annual Additions (to
this Plan and any other plan aggregated with this Plan) for the Plan Year by his
Compensation for the Plan Year. If the Participant participates in both this
Plan and the Apache Corporation Money Purchase Retirement Plan, then the
Participant’s minimum allocation shall be provided in the Apache Corporation
Money Purchase Retirement Plan. If this minimum allocation is not otherwise
satisfied for any Non-Key Employee, the Company shall contribute the additional
amount needed to satisfy this requirement to such Non-Key Employee’s Company
Contributions Account.   12.5   Change in Top-Heavy Status.       If the Plan
ceases to be a “top-heavy” plan as defined in this Article XII, and if any
change in the benefit structure, vesting schedule, or other component of a
Participant’s accrued benefit occurs as a result of such change in top-heavy
status, the nonforfeitable portion of each Participant’s benefit attributable to
Company Contributions shall not be decreased as a result of such change. In
addition, each Participant with at least a

              Page 33 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



three-year Period of Service on the date of such change, may elect to have the
nonforfeitable percentage computed under the Plan without regard to such change
in status. The period during which the election may be made shall commence on
the date the Plan ceases to be a top-heavy plan and shall end on the later of
(a) 60 days after the change in status occurs, (b) 60 days after the change in
status becomes effective, or (c) 60 days after the Participant is issued written
notice of the change by the Company or the Committee.
ARTICLE XIII
Miscellaneous

13.1   Right To Dismiss Employees — No Employment Contract.       The Company
and Affiliated Entities may terminate the employment of any employee as freely
and with the same effect as if this Plan were not in existence. Participation in
this Plan by an employee shall not constitute an express or implied contract of
employment between the Company or an Affiliated Entity and the employee.   13.2
  Claims Procedure.

  (a)   General. Each claim for benefits shall be processed in accordance with
the procedures that are established by the Committee. The procedures shall
comply with the guidelines specified in this section. The Committee may delegate
its duties under this section.     (b)   Representatives. A claimant may appoint
a representative to act on his behalf. The Plan shall only recognize a
representative if the Plan has received a written authorization signed by the
claimant and on a form prescribed by the Committee, with the following
exceptions. The Plan shall recognize a claimant’s legal representative, once the
Plan is provided with documentation of such representation. If the claimant is a
minor child, the Plan shall recognize the claimant’s parent or guardian as the
claimant’s representative. Once an authorized representative is appointed, the
Plan shall direct all information and notification regarding the claim to the
authorized representative and the claimant shall be copied on all notifications
regarding decisions, unless the claimant provides specific written direction
otherwise.     (c)   Extension of Deadlines. The claimant may agree to an
extension of any deadline that is mentioned in this section that applies to the
Plan. The Committee or the relevant decision-maker may agree to an extension of
any deadline that is mentioned in this section that applies to the claimant.    
(d)   Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.     (e)   Filing a Claim. A claim is
made when the claimant files a claim in accordance with the procedures specified
by the Committee. Any communication regarding benefits that is not made in
accordance with the Plan’s procedures will not be treated as a claim.     (f)  
Initial Claims Decision. The Plan shall decide a claim within a reasonable time
up to 90 days after receiving the claim. The Plan shall have a 90-day extension,
but only if the Plan is unable to decide within 90 days for reasons beyond its
control, the Plan notifies the claimant of the special circumstances requiring
the need for the extension by the 90th day after receiving the claim, and the
Plan notifies the claimant of the date by which the Plan expects to make a
decision.     (g)   Notification of Initial Decision. The Plan shall provide the
claimant with written notification of the Plan’s full or partial denial of a
claim, reduction of a previously approved benefit, or termination of a benefit.
The notification shall include a statement of the reason(s) for the decision;
references to the plan provision(s) on which the decision was based; a
description of any additional material or information necessary to perfect the
claim and why such information is needed; a description of the procedures and
deadlines for appeal; a description of the right to obtain information about the
appeal procedures; and a statement of the claimant’s right to sue.     (h)  
Appeal. The claimant may appeal any adverse or partially adverse decision. To
appeal, the claimant must follow the procedures specified by the Committee. The
appeal must be filed within 60 days of the date the claimant received notice of
the initial decision. If the appeal is not timely and properly filed, the
initial decision shall be the final decision of the Plan. The claimant may
submit documents,

              Page 34 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      written comments, and other information in support of the appeal. The
claimant shall be given reasonable access at no charge to, and copies of, all
documents, records, and other relevant information.     (i)   Appellate
Decision. The Plan shall decide the appeal of a claim within a reasonable time
of no more than 60 days from the date the Plan receives the claimant’s appeal.
The 60-day deadline shall be extended by an additional 60 days, but only if the
Committee determines that special circumstances require an extension, the Plan
notifies the claimant of the special circumstances requiring the need for the
extension by the 60th day after receiving the appeal, and the Plan notifies the
claimant of the date by which the Plan expects to make a decision. If an appeal
is missing any information from the claimant that is needed to decide the
appeal, the Plan shall notify the claimant of the missing information and grant
the claimant a reasonable period to provide the missing information. If the
missing information is not timely provided, the Plan shall deny the claim. If
the missing information is timely provided, the 60-day deadline (or 120-day
deadline with the extension) for the Plan to make its decision shall be
increased by the length of time between the date the Plan requested the missing
information and the date the Plan received it.     (j)   Notification of
Decision. The Plan shall provide the claimant with written notification of the
Plan’s appellate decision (positive or adverse). The notification of any adverse
or partially adverse decision shall include a statement of the reason(s) for the
decision; reference to the plan provision(s) on which the decision was based; a
statement of the claimant’s right to sue; and a statement that the claimant is
entitled to receive, free of charge and upon request, reasonable access to and
copies of all documents, records, and other information relevant to the claim.  
  (k)   Discretionary Authority. The Committee shall have total discretionary
authority to determine eligibility, status, and the rights of all individuals
under the Plan and to construe any and all terms of the Plan.

13.3   Source of Benefits.       All benefits payable under the Plan shall be
paid solely from the Trust Fund, and the Company and Affiliated Entities assume
no liability or responsibility therefor.   13.4   Exclusive Benefit of
Employees.       It is the intention of the Company that no part of the Trust,
other than as provided in sections 3.3, 9.2, and 13.9 and Article VII hereof and
the Trust Agreement, ever to be used for or diverted for purposes other than for
the exclusive benefit of Participants, Alternate Payees, and their
beneficiaries, and that this Plan shall be construed to follow the spirit and
intent of the Code and ERISA.   13.5   Forms of Notices.       Wherever
provision is made in the Plan for the filing of any notice, election, or
designation by a Participant, Spouse, Alternate Payee, or beneficiary, the
action of such individual may be evidenced by the execution of such form as the
Committee may prescribe for the purpose. The Committee may also prescribe
alternate methods for filing any notice, election, or designation (such as
telephone voice-response or e-mail).   13.6   Failure of Any Other Entity to
Qualify.       If any entity adopts this Plan but fails to obtain or retain the
qualification of the Plan under the applicable provisions of the Code, such
entity shall withdraw from this Plan upon a determination by the Internal
Revenue Service that it has failed to obtain or retain such qualification.
Within 30 days after the date of such determination, the assets of the Trust
Fund held for the benefit of the Employees of such entity shall be separately
accounted for and disposed of in accordance with the Plan and Trust.   13.7  
Notice of Adoption of the Plan.       The Company shall provide each of its
Employees with notice of the adoption of this Plan, notice of any amendments to
the Plan, and notice of the salient provisions of the Plan prior to the end of
the first Plan Year. A complete copy of the Plan shall also be made available
for inspection by Employees or any other individual with an Account balance
under the Plan.

              Page 35 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



13.8   Plan Merger.       If this Plan is merged or consolidated with, or its
assets or liabilities are transferred to, any other qualified plan of deferred
compensation, each Participant shall be entitled to receive a benefit
immediately after the merger, consolidation, or transfer that is equal to or
greater than the benefit the Participant would have been entitled to receive
immediately before the merger, consolidation, or transfer if this Plan had then
been terminated.   13.9   Inalienability of Benefits — Domestic Relations
Orders.

  (a)   General. Except as provided in section 7.2, relating to Plan loans,
subsection 6.1(d) relating to disclaimers, and subsections (b), (g), and
(h) below, no Account Owner shall have any right to assign, alienate, transfer,
or encumber his interest in any benefits under this Plan, nor shall such
benefits be subject to any legal process to levy upon or attach the same for
payment of any claim against any such Account Owner.     (b)   QDRO Exception.
Subsection (a) shall apply to the creation, assignment, or recognition of a
right to any benefit payable with respect to a Participant pursuant to a
Domestic Relations Order unless such Domestic Relations Order is a QDRO, in
which case the Plan shall make payment of benefits in accordance with the
applicable requirements of any such QDRO.     (c)   QDRO Requirements. In order
to be a QDRO, the Domestic Relations Order must satisfy the requirements of Code
§414(p) and ERISA §206(d)(3). In particular, the Domestic Relations Order:
(i) must specify the name and the last known mailing address of the Participant;
(ii) must specify the name and mailing address of each Alternate Payee covered
by the order; (iii) must specify either the amount or percentage of the
Participant’s benefits to be paid by the Plan to each such Alternate Payee, or
the manner in which such amount or percentage is to be determined; (iv) must
specify the number of payments or period to which such order applies; (v) must
specify each plan to which such order applies; (vi) may not require the Plan to
provide any type or form of benefit, or any option, not otherwise provided under
the Plan, subject to the provisions of subsection (f); (vii) may not require the
Plan to provide increased benefits (determined on the basis of actuarial value);
and (viii) may not require the payment of benefits to an Alternate Payee if such
benefits have already been designated to be paid to another Alternate Payee
under another order previously determined to be a QDRO.     (d)   QDRO Payment
Rules. In the case of any payment before an Employee has separated from service,
a Domestic Relations Order shall not be treated as failing to meet the
requirements of subsection (c) solely because such order requires that payment
of benefits be made to an Alternate Payee (i) on or after the dates specified in
subsection (f), (ii) as if the Employee had retired on the date on which such
payment is to begin under such order (but taking into account only the Account
balance on such date), and (iii) in any form in which such benefits may be paid
under the Plan to the Employee. For purposes of this subsection, the Account
balance as of the date specified in the QDRO shall be the vested portion of the
Employee’s Account(s) on such date.     (e)   QDRO Review Procedures and
Suspension of Benefits. The Committee shall establish reasonable procedures to
determine the qualified status of Domestic Relations Orders and to administer
distributions under QDROs. Such procedures shall be in writing and shall permit
an Alternate Payee to designate a representative to receive copies of notices.
The Committee may temporarily prevent the Participant from borrowing from his
Accounts and shall temporarily suspend distributions and withdrawals from the
Participant’s Accounts, except to the extent necessary to make the required
minimum distributions under Code §401(a)(9), when the Committee receives a
Domestic Relations Order or a draft of such an order that affects the
Participant’s Accounts or when one or the following individuals informs the
Committee, orally or in writing, that a QDRO is in process or may be in process:
the Participant, a prospective Alternate Payee, or counsel for the Participant
or a prospective Alternate Payee. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect. The procedures may allow the
Participant to borrow such amounts from the Plan, subject to the limits of
Article VII, and the Participant to receive such distributions and withdrawals
from the Plan, subject to the rules of Articles VI and VII, as are consented to
in writing by all prospective Alternate Payees identified in the Domestic
Relations Order or, in the absence of a Domestic Relations Order, as are

              Page 36 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      consented to in writing by the prospective Alternate Payee(s) who informed
the Committee that a QDRO was in process or may be in process. When the
Committee receives a Domestic Relations Order it shall promptly notify the
Participant and each Alternate Payee of such receipt and provide them with
copies of the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period after receipt of a Domestic Relations Order,
the Committee shall determine whether such order is a QDRO and notify the
Participant and each Alternate Payee of such determination. During any period in
which the issue of whether a Domestic Relations Order is a QDRO is being
determined (by the Committee, by a court of competent jurisdiction, or
otherwise), the Committee shall separately account for the amounts payable to
the Alternate Payee if the order is determined to be a QDRO. If the order (or
modification thereof) is determined to be a QDRO within 18 months after the date
the first payment would have been required by such order, the Committee shall
pay the amounts separately accounted for (plus any interest thereon) to the
individual(s) entitled thereto. However, if the Committee determines that the
order is not a QDRO, or if the issue as to whether such order is a QDRO has not
been resolved within 18 months after the date of the first payment would have
been required by such order, then the Committee shall pay the amounts separately
accounted for (plus any interest thereon) to the individual(s) who would have
been entitled to such amounts if there had been no order. Any determination that
an order is a QDRO that is made after the close of the 18-month period shall be
applied prospectively only. If the Plan’s fiduciaries act in accordance with
fiduciary provision of ERISA in treating a Domestic Relations Order as being (or
not being) a QDRO or in taking action in accordance with this subsection, then
the Plan’s obligation to the Participant and each Alternate Payee shall be
discharged to the extent of any payment made pursuant to the acts of such
fiduciaries.     (f)   Rights of Alternate Payee. The Alternate Payee shall have
the following rights under the Plan:

  (i)   Single Payment. The only form of payment available to an Alternate Payee
is a single payment of the distributable amount (measured at the time the
payment is processed). If the Alternate Payee is awarded more than the
distributable amount, the Alternate Payee shall initially receive a distribution
of the distributable amount, with additional payments made as soon as
administratively convenient after more of the amount awarded to the Alternate
Payee becomes distributable.     (ii)   Timing of Distribution. Subject to the
limits imposed by this paragraph, the Alternate Payee may choose (or the QDRO
may specify) the date of the distribution. If the value of the nonforfeitable
portion of an Alternate Payee’s Account (ignoring any portion of the
Participant’s Rollover Account that was assigned to the Alternate Payee) is
$5,000 or less, the Alternate Payee shall receive a single payment of the
distributable amount as soon as practicable (without the Alternate Payee’s
consent), provided that the value is $5,000 or less when the distribution is
processed. Otherwise, the distribution to the Alternate Payee may occur at any
time after the Committee determines that the Domestic Relations Order is a QDRO
and before the Participant’s Required Beginning Date (unless the order is
determined to be a QDRO after the Participant’s Required Beginning Date, in
which case the distribution to the Alternate Payee shall be made as soon as
administratively practicable after the order is determined to be a QDRO).    
(iii)   Death of Alternate Payee. The Alternate Payee may designate one or more
beneficiaries, as specified in section 6.1. When the Alternate Payee dies, the
Alternate Payee’s beneficiary shall receive a complete distribution of the
distributable amount in a single payment as soon as administratively convenient.
    (iv)   Investing. An Alternate Payee may direct the investment of his
Account pursuant to section 9.3.     (v)   Claims. The Alternate Payee may bring
claims against the Plan pursuant to section 13.2.

  (g)   Exception for Misconduct towards the Plan. Subsection (a) shall not
apply to any offset of a Participant’s benefits against an amount that the
Participant is ordered or required to pay to the Plan if the following
conditions are met.

  (i)   The order or requirement to pay must arise (A) under a judgment of
conviction for a crime involving the Plan, (B) under a civil judgment (including
a consent order or decree) entered by a

              Page 37 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      court in an action brought in connection with a violation (or alleged
violation) of part 4 of subtitle B of title I of ERISA, or (iii) pursuant to a
settlement agreement between the Secretary of Labor and the Participant, or a
settlement agreement between the Pension Benefit Guaranty Corporation and the
Participant, in connection with a violation (or alleged violation) of part 4 of
subtitle B of title I of ERISA by a fiduciary or any other person.     (ii)  
The judgment, order, decree, or settlement agreement must expressly provide for
the offset of all or part of the amount ordered or required to be paid to the
Plan against the Participant’s benefits provided under the Plan.     (iii)   To
the extent that the survivor annuity requirements of Code §401(a)(11) apply with
respect to distributions from the Plan to the Participant, if the Participant is
married at the time at which the offset is to be made, (A) either the
Participant’s Spouse must have already waived his right to a qualified
preretirement survivor annuity and a qualified joint and survivor annuity or the
Participant’s Spouse must consent in writing to such offset with such consent
witnessed by a notary public or representative of the Plan (or it is established
to the satisfaction of a Plan representative that such consent may not be
obtained by reason of circumstances described in Code §417(a)(2)(B)), or (B) the
Participant’s Spouse is ordered or required in such judgment, order, decree, or
settlement to pay an amount to the Plan in connection with a violation of part 4
of subtitle B of title I of ERISA, or (C) in such judgment, order, decree, or
settlement, the Participant’s Spouse retains the right to receive a survivor
annuity under a qualified joint and survivor annuity pursuant to Code
§401(a)(11)(A)(i) and under a qualified preretirement survivor annuity provided
pursuant to Code §401(a)(11)(A)(ii). The value of the Spouse’s survivor annuity
in subparagraph (C) shall be determined as if the Participant terminated
employment on the date of the offset, there was no offset, the Plan permitted
commencement of benefits only on or after Normal Retirement Age, the Plan
provided only the “minimum-required qualified joint and survivor annuity,” and
the amount of the qualified preretirement survivor annuity under the Plan is
equal to the amount of the survivor annuity payable under the “minimum-required
qualified joint and survivor annuity.” For purposes of this paragraph only, the
“minimum-required qualified joint and survivor annuity” is the qualified joint
and survivor annuity which is the actuarial equivalent of the Participant’s
accrued benefit (within the meaning of Code §411(a)(7)) and under which the
survivor annuity is 50% of the amount of the annuity which is payable during the
joint lives of the Participant and his Spouse.

      The Committee shall temporarily prevent the Account Owner from borrowing
from his Accounts and shall temporarily suspend distributions and withdrawals
from his Accounts, except to the extent necessary to make the required minimum
distributions under Code §401(a)(9), when the Committee has reason to believe
that the Plan may be entitled to an offset of the Participant’s benefits
described in this subsection. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect     (h)   Exception for Federal
Liens. Subsection (a) shall not apply to the enforcement of a federal tax levy
made pursuant to Code §6331, the collection by the United States on a judgment
resulting from an unpaid tax assessment, or any debt or obligation that is
permitted to be collected from the Plan under federal law (such as the Federal
Debt Collection Procedures Act of 1977). The Committee may temporarily suspend
distributions and withdrawals from an Account, except to the extent necessary to
make the required minimum distributions under Code §401(a)(9), when the
Committee has reason to believe that such a federal tax levy or other obligation
has or will be received. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect.

13.10   Payments Due Minors or Incapacitated Individuals.       If any
individual entitled to payment under the Plan is a minor, the Committee shall
cause the payment to be made to the custodian or representative who, under the
state law of the minor’s domicile, is authorized to receive funds on behalf of
the minor. If any individual entitled to payment under this Plan has been
legally adjudicated to be mentally incompetent or incapacitated, the Committee
shall cause the payment to be made to the custodian or representative who, under
the state law of the incapacitated individual’s domicile, is

              Page 38 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



    authorized to receive funds on behalf of the incapacitated individual.
Payments made pursuant to such power shall operate as a complete discharge of
the Trust Fund, the Trustee, and the Committee.   13.11   Uniformity of
Application.       The provisions of this Plan shall be applied in a uniform and
non-discriminatory manner in accordance with rules adopted by the Committee,
which rules shall be systematically followed and consistently applied so that
all individuals similarly situated shall be treated alike.   13.12   Disposition
of Unclaimed Payments.       Each Participant, Alternate Payee, or beneficiary
with an Account balance in this Plan must file with the Committee from time to
time in writing his address, the address of each beneficiary (if applicable),
and each change of address. Any communication, statement, or notice addressed to
such individual at the last address filed with the Committee (or if no address
is filed with the Committee then at the last address as shown on the Company’s
records) will be binding on such individual for all purposes of the Plan.
Neither the Committee nor the Trustee shall be required to search for or locate
any missing individual. If the Committee notifies an individual that he is
entitled to a distribution and also notifies him that a failure to respond may
result in a forfeiture of benefits, and the individual fails to claim his
benefits under the Plan or make his address known to the Committee within a
reasonable period of time after the notification, then the benefits under the
Plan of such individual shall be forfeited. Any amount forfeited pursuant to
this section shall be allocated pursuant to subsection 5.4(d). If the individual
should later make a claim for this forfeited amount, the Company shall, if the
Plan is still in existence, make a special contribution to the Plan equal to the
forfeiture, and such amount shall be distributed to the individual; if the Plan
is not then in existence, the Company shall pay the amount of the forfeiture to
the individual.   13.13   Applicable Law.       This Plan shall be construed and
regulated by ERISA, the Code, and, unless otherwise specified herein and to the
extent applicable, the laws of the State of Texas excluding any conflicts-of-law
provisions.

ARTICLE XIV
Matters Affecting Company Stock

14.1   Voting, Etc.       The shares of Company Stock in Accounts, whether or
not vested, may be voted by the Account Owner to the same extent as if duly
registered in the Account Owner’s name. The Trustee or its nominee in which the
shares are registered shall vote the shares solely as agent of the Account Owner
and in accordance with the instructions of the Account Owner. If no instructions
are received, the Trustee shall vote the shares of Company Stock for which it
has received no voting instructions in the same proportions as the Account
Owners affirmatively directed their shares of Company Stock to be voted unless
the Trustee determines that a pro rata vote would be inconsistent with its
fiduciary duties under ERISA. If the Trustee makes such a determination, the
Trustee shall vote the Company Stock as it determines to be consistent with its
fiduciary duties under ERISA. Each Account Owner who has Company Stock allocated
to his Accounts shall direct the Trustee concerning the tender (as provided
below) and the exercise of any other rights appurtenant to the Company Stock.
The Trustee shall follow the directions of the Account Owner with respect to the
tender.   14.2   Notices.       Apache shall cause to be mailed or delivered to
each Account Owner copies of all notices and other communications sent to the
Apache shareholders at the same times so mailed or delivered by Apache to its
other shareholders.   14.3   Retention/Sale of Company Stock and Other
Securities.       The Trustee is authorized and directed to retain the Company
Stock and any other Apache securities acquired by the Trust except as follows:

  (a)   In the normal course of Plan administration, the Trustee shall sell
Company Stock to satisfy Plan administration and distribution requirements as
directed by the Committee or in accordance with provisions of the Plan
specifically authorizing such sales.

              Page 39 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (b)   In the event of a transaction involving the Company Stock evidenced by
the filing of Schedule 14D-1 with the Securities and Exchange Commission (“SEC”)
or any other similar transaction by which any person or entity seeks to acquire
beneficial ownership of 50% or more of the shares of Company Stock outstanding
and authorized to be issued from time to time under Apache’s articles of
incorporation (“tender offer”), the Trustee shall sell, convey, or transfer
Company Stock pursuant to written instructions of Account Owners delivered to
the Trustee in accordance with the following sections 14.4 through 14.15. For
purposes of such provisions, the term “filing date” means the date relevant
documents concerning a tender offer are filed with the SEC or, if such filing is
not required, the date the Trustee receives actual notice that a tender offer
has commenced.     (c)   If Apache makes any distribution of Apache securities
with respect to the shares of Company Stock held in the Plan, other than
additional shares of Company Stock (any such securities are hereafter referred
to as “stock rights”), the Trustee shall sell, convey, transfer, or exercise
such stock rights pursuant to written instructions of Account Owners delivered
to the Trustee in accordance with the following sections of this Article.

14.4   Tender Offers.

  (a)   Allocated Stock. In the event of any tender offer, each Account Owner
shall have the right to instruct the Trustee to tender any or all shares of
Company Stock, whether or not vested, that are allocated to his Accounts under
the Plan on or before the filing date. The Trustee shall follow the instructions
of the Account Owner. The Trustee shall not tender any Company Stock for which
no instructions are received.     (b)   Unallocated Stock. The Trustee shall
tender all shares of Company Stock that are not allocated to Accounts in the
same proportion as the Account Owners directed the tender of Company Stock
allocated to their Accounts unless the Trustee determines that a pro rata tender
would be inconsistent with its fiduciary duties under ERISA. If the Trustee
makes such a determination, the Trustee shall tender or not tender the
unallocated Company Stock as it determines to be consistent with its fiduciary
duties under ERISA.     (c)   Suspension of Share Purchases. In the event of a
tender offer, the Trustee shall suspend all purchases of Company Stock pursuant
to the Plan unless the Committee otherwise directs. Until the termination of
such tender offer and pending such Committee direction, the Trustee shall invest
available cash pursuant to the applicable provisions of the Plan and the Trust
Agreement.     (d)   Temporary Suspension of Certain Cash Distributions.
Notwithstanding anything in the Plan to the contrary, no option to receive cash
in lieu of Company Stock shall be honored during the pendency of a tender offer
unless the Committee otherwise directs.

14.5   Stock Rights.

  (a)   General. If Apache makes a distribution of stock rights with respect to
the Company Stock held in the Plan and if the stock rights become exercisable or
transferable (the date on which the stock rights become exercisable or
transferable shall be referred to as the “exercise date”), each Account Owner
shall determine whether to exercise the stock rights, sell the stock rights, or
hold the stock rights allocated to his Accounts. The provisions of this section
shall apply to all stock rights received with respect to Company Stock held in
Accounts, whether or not the Company Stock with respect to which the stock
rights were issued are vested.     (b)   Independent Fiduciary. The Independent
Fiduciary provided for in this section 14.15 below shall act with respect to the
stock rights. All Account Owner directions concerning the exercise or
disposition of the stock rights shall be given to the Independent Fiduciary, who
shall have the sole responsibility of assuring that the Account Owners’
directions are followed.     (c)   Exercise of Stock Rights. If, on or after the
exercise date, an Account Owner wishes to exercise all or a portion of the stock
rights allocated to his Accounts, the Independent Fiduciary shall follow the
Account Owner’s direction to the extent that there is cash or other liquid
assets available in his Accounts to exercise the stock rights. Notwithstanding
any other provision of the Plan, each Account Owner who has stock rights
allocated to his Accounts shall have a period of five business days following
the exercise date in which he may give instructions to the Committee to
liquidate any of the

              Page 40 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      assets held in his Accounts (except shares of Company Stock or assets such
as guaranteed investment contracts or similar investments), but only if he does
not have sufficient cash or other liquid assets in his Accounts to exercise the
stock rights. The liquidation of any necessary investments pursuant to an
Account Owner’s direction shall be accomplished as soon as reasonably
practicable, taking into account any timing restrictions with respect to the
investment funds involved. The cash obtained shall be used to exercise the stock
rights, as the Account Owner directs. Any cash that is not so used shall be
invested in a cash equivalent until the next date on which the Account Owner may
change his investment directions under the Plan.     (d)   Sale of Stock Rights.
On and after the exercise date, the Independent Fiduciary shall sell all or a
portion of the stock rights allocated to Accounts, as the Account Owner shall
direct.

14.6   Other Rights Appurtenant to the Company Stock.       If there are any
rights appurtenant to the Company Stock, other than voting, tender, or stock
rights, each Account Owner shall exercise or take other appropriate action
concerning such rights with respect to the Company Stock, whether or not vested,
that is allocated to their Accounts in the same manner as the other holders of
the Company Stock, by giving written instructions to the Trustee. The Trustee
shall follow all such instructions, but shall take no action with respect to
allocated Company Stock for which no instructions are received. The Trustee
shall exercise or take other appropriate action concerning any such rights
appurtenant to unallocated Company Stock.   14.7   Information to Trustee.      
Promptly after the filing date, the exercise date, or any other event that
requires action with respect to the Company Stock, the Committee shall deliver
or cause to be delivered to the Trustee or the Independent Fiduciary, as
appropriate, a list of the names and addresses of Account Owners showing (i) the
number of shares of Company Stock allocated to each Account Owner’s Accounts
under the Plan, (ii) each Account Owner’s pro rata portion of any unallocated
Company Stock, and (iii) each Account Owner’s share of any stock rights
distributed by Apache. The Committee shall date and certify the accuracy of such
information, and such information shall be updated periodically by the Committee
to reflect changes in the shares of Company Stock and other assets allocated to
Accounts.   14.8   Information to Account Owners.       The Trustee or the
Independent Fiduciary, as appropriate, shall distribute and/or make available to
each affected Account Owner the following materials:

  (a)   A copy of the description of the terms and conditions of any tender
offer filed with the SEC on Schedule 14D-1, or any similar materials if such
filing is not required, any material distributed to shareholders generally with
respect to the stock rights, and any proxy statements and any other material
distributed to shareholders generally with respect to any action to be taken
with respect to the Company Stock.     (b)   If requested by Apache, a statement
from Apache’s management setting forth its position with respect to a tender
offer that is filed with the SEC on Schedule 14D-9 and/or a communication from
Apache given pursuant to 17 C.F.R. 240.14d-9(e), or any similar materials if
such filing or communications are not required.     (c)   An instruction form
prepared by Apache and approved by the Trustee or the Independent Fiduciary, to
be used by an Account Owner who wishes to instruct the Trustee to tender Company
Stock in response to the tender offer, to instruct the Independent Fiduciary to
sell or exercise stock rights, or to instruct the Trustee or Independent
Fiduciary with respect to any other action to be taken with respect to the
Company Stock. The instruction form shall state that (i) if the Account Owner
fails to return an instruction form to the Trustee by the indicated deadline,
the Trustee will not tender any shares of Company Stock the Account Owner is
otherwise entitled to tender, (ii) the Independent Fiduciary will not sell or
exercise any right allocated to the Account except upon the written direction of
the Account Owner, (iii) the Trustee or Independent Fiduciary will not take any
other action that the Account Owner could have directed, and (iv) Apache
acknowledges and agrees to honor the confidentiality of the Account Owner’s
directions to the Trustee.

              Page 41 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (d)   Such additional material or information as the Trustee or the
Independent Fiduciary may consider necessary to assist the Account Owner in
making an informed decision and in completing or delivering the instruction form
(and any amendments thereto) to the Trustee or the Fiduciary on a timely basis.

14.9   Expenses.       The Trustee and the Independent Fiduciary shall have the
right to require payment in advance by Apache and the party making the tender
offer of all reasonably anticipated expenses of the Trustee and the Independent
Fiduciary, respectively, in connection with the distribution of information to
and the processing of instructions received from Account Owners.   14.10  
Former Account Owners.       Apache shall furnish former Account Owners who have
received distributions of Company Stock so recently as to not be shareholders of
record with the information furnished pursuant to section 14.8. The Trustee and
the Independent Fiduciary are hereby authorized to take action with respect to
the Company Stock distributed to such former Account Owners in accordance with
appropriate instructions from them. If the Trustee does not receive appropriate
instructions, it shall take no action with respect to the distributed Company
Stock.   14.11   No Recommendations.       Neither the Committee, the Committee
Fiduciary, the Trustee, nor the Independent Fiduciary shall express any opinion
or give any advice or recommendation to any Account Owner concerning voting the
Company Stock, any tender offer, stock rights, or the exercise of any other
rights appurtenant to the Company Stock, nor shall they have any authority or
responsibility to do so. Neither the Trustee nor the Independent Fiduciary has
any duty to monitor or police the party making a tender offer or Apache in
promoting or resisting a tender offer; provided, however, that if the Trustee or
the Independent Fiduciary becomes aware of activity that on its face reasonably
appears to the Trustee or Independent Fiduciary to be materially false,
misleading, or coercive, the Trustee or the Independent Fiduciary, as the case
may be, shall promptly demand that the offending party take appropriate
corrective action. If the offending party fails or refuses to take appropriate
corrective action, the Trustee or the Independent Fiduciary, as the case may be,
shall communicate with affected Account Owners in such manner as it deems
advisable.   14.12   Trustee to Follow Instructions.

  (a)   So long as the Trustee and the Independent Fiduciary, as the case may
be, have determined that the Plan is in compliance with ERISA §404(c), the
Trustee or the Independent Fiduciary shall tender, deal with stock rights, and
act with respect to any other rights appurtenant to the Company Stock, pursuant
to the terms and conditions of the particular transaction or event, and in
accordance with instructions received from Account Owners. Except for voting,
the Trustee or the Independent Fiduciary shall take no action with respect to
Company Stock, stock rights, or other appurtenant rights for which no
instructions are received, and such Company Stock, stock rights, or other
appurtenant rights shall be treated like all other Company Stock, stock rights,
or other appurtenant rights for which no instructions are received. The Trustee,
or if an Independent Fiduciary has been appointed, the Independent Fiduciary,
shall vote the allocated Company Stock that an Account Owner does not vote as
specified in section 14.1.     (b)   If the Trustee or Independent Fiduciary
determines that the Plan does not satisfy the requirements of ERISA §404(c), the
Trustee or Independent Fiduciary shall follow the instructions of the Account
Owner with respect to voting, tender, stock rights, or other rights appurtenant
to the Company Stock unless the Trustee or Independent Fiduciary determines that
to do so would be inconsistent with its fiduciary duties under ERISA. In such
case, the Trustee or the Independent Fiduciary shall take such action as it
determines to be consistent with its fiduciary duties under ERISA.

14.13   Confidentiality.

  (a)   The Committee shall designate one of its members (the “Committee
Fiduciary”) to receive investment directions and to transmit such directions to
the Trustee or Independent Fiduciary, as the case may be. The Committee
Fiduciary shall also receive all Account Owner instructions concerning voting,
tender, stock rights, and other rights appurtenant to the Company Stock. The
Committee Fiduciary shall communicate the instructions to the Trustee or the
Fiduciary, as appropriate.

              Page 42 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (b)   Neither the Committee Fiduciary, the Trustee, nor the Independent
Fiduciary shall reveal or release any instructions received from Account Owners
concerning the Company Stock to Apache, an Affiliated Entity, or the officers,
directors, employees, agents, or representatives of Apache and Affiliated
Entities, except to the extent necessary to comply with Federal or state law not
preempted by ERISA. If disclosure is required by Federal or state law, the
information shall be disclosed to the extent possible in the aggregate rather
than on an individual basis.     (c)   The Committee Fiduciary shall be
responsible for reviewing the confidentiality procedures from time to time to
determine their adequacy. The Committee Fiduciary shall ensure that the
confidentiality procedures are followed. The Committee Fiduciary shall also
ensure that the Independent Fiduciary provided for in section 14.15 is
appointed.     (d)   Apache, with the Trustee’s cooperation, shall take such
action as is necessary to maintain the confidentiality of Account records
including, without limitation, establishment of security systems and procedures
which restrict access to Account records and retention of an independent agent
to maintain such records. If an independent recordkeeping agent is retained,
such agent must agree, as a condition of its retention by Apache, not to
disclose the composition of any Accounts to Apache, an Affiliated Entity or an
officer, director, employee, or representative of Apache or an Affiliated
Entity.     (e)   Apache acknowledges and agrees to honor the confidentiality of
the Account Owners’ instructions to the Committee Fiduciary, the Trustee, and
the Independent Fiduciary. If Apache, by it own act or omission, breaches the
confidentiality of Account Owner instructions, Apache agrees to indemnify and
hold harmless the Committee Fiduciary, the Trustee, or the Independent
Fiduciary, as the case may be, against and from all liabilities, claims and
demands, damages, costs, and expenses, including reasonable attorneys’ fees,
that the Committee Fiduciary, the Trustee, or the Independent Fiduciary may
incur as a result thereof.

14.14   Investment of Proceeds.       If Company Stock or the rights are sold
pursuant to the tender offer or the provisions of the rights, the proceeds of
such sale shall be invested in accordance with the provisions of the Plan and
the Trust Agreement.   14.15   Independent Fiduciary.       Apache shall appoint
a fiduciary (the “Independent Fiduciary”) to act solely with respect to the
Company Stock in situations which the Committee Fiduciary determines involve a
potential for undue influence by Apache in connection with the Company Stock and
the exercise of any rights appurtenant to the Company Stock. If the Committee
Fiduciary so determines, it shall give written notice to the Independent
Fiduciary, which shall have sole responsibility for assuring that Account Owners
receive the information necessary to make informed decisions concerning the
Company Stock, are free from undue influence or coercion, and that their
instructions are followed to the extent proper under ERISA. The Independent
Fiduciary shall act until it receives written notice to the contrary from the
Committee Fiduciary.   14.16   Method of Communications.       Several
provisions in this Article specify that various communications to or from an
Account Owner must be in writing. The Committee, the Committee Fiduciary, the
Independent Fiduciary, the Company, and the Trustee, as appropriate, shall each
have full authority to treat other forms of communication, such as electronic
mail or telephone voice-response, as satisfying any “written” requirement
specified in this Article, but only to the extent permitted by the IRS, the
Department of Labor, and the Securities Exchange Commission, as appropriate.

ARTICLE XV
Uniformed Services Employment and Reemployment Rights Act of 1994

15.1   General.

  (a)   Scope. The Uniformed Services Employment and Reemployment Rights Act of
1994 (the “USERRA”), which is codified at 38 USCA §§4301-4318, confers certain
rights on individuals who leave civilian employment to perform certain services
in the Armed Forces, the National Guard, the

              Page 43 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      commissioned corps of the Public Health Service, or in any other category
designated by the President of the United States in time of war or emergency
(collectively, the “Uniformed Services”). An Employee who joins the Uniformed
Services shall be referred to as a “Serviceman” in this Article. This Article
shall be interpreted to provide such individuals with all the benefits required
by the USERRA but no greater benefits than those required by the USERRA. This
Article shall supersede any contrary provisions in the remainder of the Plan.  
  (b)   Rights of Servicemen. When a Serviceman leaves the Uniformed Services,
he may have reemployment rights with the Company or Affiliated Entities,
depending on many factors, including the length of his stay in the Uniformed
Services and the type of discharge he received. When this Article speaks of the
date a Serviceman’s potential USERRA reemployment rights expire, it means the
date on which the Serviceman fails to qualify for reemployment rights (if, for
example, he is dishonorably discharged, or remains in the Uniformed Services for
more than 5 years) or, if the Serviceman obtains reemployment rights, the date
his reemployment rights lapse because the Serviceman failed to timely exercise
those rights.

15.2   While a Serviceman.       In general, a Serviceman shall be treated as an
Employee while he continues to receive wages from the Company or an Affiliated
Entity, and once the Serviceman’s wages from the Company or Affiliated Entity
cease, the Serviceman shall be treated as if he were on an approved, unpaid
leave of absence.

  (a)   Participant Contributions. For purposes of making Participant
Contributions under section 3.2, if the Serviceman was a Covered Employee when
he became a Serviceman, he shall continue to be treated as a Covered Employee
while he continues to receive wages from the Company. As a consequence, (i) if
he was a Covered Employee who had satisfied the requirements of Article II when
he became a Serviceman, he may continue to make Participant Contributions from
his wages from the Company, and (ii) if he had not satisfied the requirements of
section 2.1 when he became a Serviceman, his service in the Uniformed Services
shall be treated as service with the Company in determining when he will be able
to begin making Participant Contributions under section 2.1, and if his wages
from the Company continue beyond that eligibility date, the Serviceman may begin
to make Participant Contributions on such date. A Serviceman may change his rate
of contributions in the same manner as an Employee. A Serviceman’s Participant
Contributions shall cease when his wages from the Company cease.     (b)  
Company Contributions. Wages paid by the Company to a Serviceman shall be
included in his Compensation as if the Serviceman were an Employee. A
Serviceman’s Participant Contributions shall be matched according to the formula
in paragraph 3.1(b)(i). If the Employee was a Covered Employee when he became a
Serviceman and his wages continue through the last business day of a Plan Year,
then (i) the Serviceman shall be treated as an “eligible Participant” under
subsection 3.1(a) for that Plan Year (and shall therefore receive an allocation
of any Company Discretionary Contribution); (ii) the Serviceman shall be treated
as an “eligible Participant” under paragraph 3.1(b)(ii) for that Plan Year (and
shall therefore receive an allocation of any additional match provided under
such paragraph); (iii) if he was a Non-Highly Compensated Employee when he
became a Serviceman, he shall be eligible to receive an allocation of any QNECs
and QMACs provided under subsections 3.7(c) and 3.8(c); and (iv) he shall be
treated as an Employee under subsection 12.4(a) (and, if he is a Non-Key
Employee, he shall therefore receive any minimum required allocation if the Plan
is top-heavy).     (c)   Investments. If the Serviceman has an account balance
in the Plan, he is an Account Owner and may therefore direct the investment of
his Accounts pursuant to section 9.3 and Article XIV.     (d)   Loans. For
purposes of borrowing from the Plan under Article VII, a Serviceman shall be
treated as an Employee until the day on which his potential USERRA reemployment
rights expire. If a Serviceman with an outstanding loan continues to receive
wages from the Company or an Affiliated Entity after joining the Uniformed
Services, his loan payments shall continue to be deducted from those wages. Once
the Serviceman’s wages cease, his loan payments shall be suspended until the
earlier of (i) his reemployment with the Company or an Affiliated Entity or
(ii) the day on which his potential USERRA reemployment rights expire. The
Serviceman may repay all or part of his loan at any time

              Page 44 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



      during the suspension. During the payment suspension, interest shall
accrue on the unpaid balance of the loan. See subsections 15.3(b) and 15.4(c)
for the resumption of loan payments for a reemployed Serviceman, and subsection
15.3(a) for the timing of the loan’s default if the Serviceman is not
reemployed.     (e)   Distributions and Withdrawals. For purposes of Article VI
(relating to distributions and in-service withdrawals), the Serviceman shall be
treated as an Employee until the day on which his potential USERRA reemployment
rights expire. See section 15.3 once his potential USERRA rights expire.     (f)
  QDROs. QDROs shall be processed while the Participant is a Serviceman. The
Committee has the discretion to establish special procedures under subsection
13.9(e) for Servicemen, by, for example, extending the usual deadlines to
accommodate any practical difficulties encountered by the Serviceman that are
attributable to his service in the Uniformed Services.     (g)   Rollovers. If
the Serviceman was a Covered Employee when he became a Serviceman, the
Serviceman may make Rollover Contributions pursuant to subsection 3.2(d) until
the day on which his potential USERRA reemployment rights expire.

15.3   Expiration of USERRA Reemployment Rights.

  (a)   Consequences. If a Serviceman is not reemployed before his potential
USERRA reemployment rights expire, the Committee shall determine his Termination
From Service Date by treating his service in the Uniformed Services as an
approved leave of absence but treating the expiration of his potential USERRA
reemployment rights as the failure to timely return from his leave of absence,
with the consequence that his Termination From Service Date will generally be
the date his potential USERRA rights expired. Once his Termination From Service
Date has been determined, the Committee shall determine his vested percentage.
For purposes of Article VI (relating to distributions), the day the Serviceman’s
potential USERRA reemployment rights expired shall be treated as the day of his
Termination from Service. For purposes of subsection 5.4(b) (relating to the
timing of forfeitures), the Serviceman’s last day of employment shall be the day
his potential USERRA reemployment rights expired. If the Serviceman has an
outstanding loan from this Plan when his potential USERRA reemployment rights
expire, his loan shall go into default on the last day of the calendar quarter
after the calendar quarter in which his potential USERRA reemployment rights
expired, unless, before the loan goes into default, he repays the loan or is
rehired pursuant to subsection (b).     (b)   Rehire after Expiration of
Reemployment Rights. If the Company or an Affiliated Company hires a former
Serviceman after his potential USERRA reemployment rights have expired, he shall
be treated like any other former employee who is rehired. If he had an
outstanding loan and is reemployed before the loan goes into default pursuant to
subsection (a), his loan payments shall be recalculated and the Company or
Affiliated Entity shall immediately resume withholding the revised loan payments
from his pay. The term of the loan when payments resume shall be equal to the
remaining term of the loan when payments were suspended.

15.4   Return From Uniformed Service.       This section applies solely to a
Serviceman who returns to employment with the Company or an Affiliated Entity
because he exercised his reemployment rights under the USERRA.

  (a)   Credit for Service. A Serviceman’s length of time in the Uniformed
Services shall be treated as service with the Company for purposes of vesting
and determining his eligibility to participate in the Plan upon reemployment.  
  (b)   Participation. If the Serviceman satisfies the eligibility requirements
of section 2.1 before his reemployment, and he is a Covered Employee upon his
reemployment, he may participate in the Plan immediately upon his return.    
(c)   Loans. If the Serviceman’s loan payments were suspended under subsection
15.2(d) during his time in the Uniformed Services, his loan payments shall be
recalculated and the Company or Affiliated Entity shall immediately resume
withholding the revised loan payments from his pay. The term of the loan when
payments resume shall be equal to the remaining term of the loan when payments
were suspended.

              Page 45 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (d)   Make-Up Participant Contributions. In addition to his regular
Participant Contributions, a returning Serviceman shall be permitted to make
additional contributions up to the amount of Participant Contributions he could
have made if, instead of becoming a Serviceman, he had remained employed by the
Company or Affiliated Entity and been paid his Deemed Compensation during that
time. See subsection (h) for guidance on applying the various limits contained
in the Code to the calculation of the maximum additional contribution the
returning Serviceman may make. Such additional contributions may only be made
within a period that begins on his reemployment date and whose duration is the
lesser of five years or three times his length of time in the Uniformed
Services. The additional contributions shall be withheld from his Compensation
pursuant to the Serviceman’s election. The Committee shall establish
administrative procedures for such elections. The additional contributions shall
be allocated to Participant Contributions Accounts.     (e)   Make-Up Match. For
each additional contribution that the Serviceman contributes pursuant to
subsection (d), the Company shall promptly contribute to his Accounts an
additional matching contribution. The additional matching contribution shall be
equal to the Company Matching Contribution (including forfeitures treated as
Company Matching Contributions) that he would have received if (i) his
additional contributions were Participant Contributions made during his time in
the Uniformed Services, and (ii) he was paid his Deemed Compensation during his
time in the Uniformed Services. The Serviceman’s additional contributions shall
be spread over the pay periods in which they could have occurred in such a way
as to maximize the additional matching contribution. See subsection (h) for
guidance on applying the various limits contained in the Code to the calculation
of the additional matching contribution. The additional matching contribution
shall be allocated to the Participant’s Company Contributions Account unless the
additional matching contribution would have been designated a QMAC, in which
case it shall be allocated to his Participant Contributions Account.     (f)  
Make-Up Company Discretionary Contribution. The Company shall contribute an
additional contribution to a Serviceman’s Accounts equal to the Company
Discretionary Contribution (including any forfeitures treated as Company
Discretionary Contributions) that would have been allocated to such Accounts if
the Serviceman had remained employed during his time in the Uniformed Services,
and had earned his Deemed Compensation during that time. See subsection (h) for
guidance on applying the various limits contained in the Code to the calculation
of the additional discretionary contribution. The additional discretionary
contribution shall be allocated to the Participant’s Company Contributions
Account unless the additional discretionary contribution would have been
designated a QNEC, in which case it shall be allocated to his Participant
Contributions Account.     (g)   Make-Up Miscellaneous Contributions. The
Company shall contribute to the Serviceman’s Accounts any QNECs and QMACs that
the Serviceman would have received pursuant to subsection 3.7(c) or 3.8(c), and
any top-heavy minimum contribution he would have received pursuant to section
12.4, (including any forfeitures treated as QNECs, QMACs, or top-heavy minimum
contributions) if he had remained employed during his time in the Uniformed
Services, and had earned Deemed Compensation during that time. See subsection
(h) for guidance on applying the various limits contained in the Code to the
calculation of the QNECs, QMACs, and top-heavy minimum contribution. These
additional top-heavy minimum contributions shall be allocated to Company
Contributions Accounts. The additional QNECs and QMACs shall be allocated to
Participant Contributions Accounts.     (h)   Application of Limitations.

  (i)   The make-up contributions under subsections (d), (e), (f), and (g) (the
“Make-Up Contributions”) shall be ignored for purposes of determining the
Company’s maximum contribution under subsection 3.1(d), the limits on
Participant Contributions under paragraphs 3.2(a)(ii) and 3.2(b)(ii), the limits
on Annual Additions under section 3.4, the ADP test of section 3.5, the ACP test
of section 3.6, the non-discrimination requirements of Code §401(a)(4), and (if
the Serviceman is a Key Employee) calculating the minimum required top-heavy
contribution under section 12.4.     (ii)   In order to determine the maximum
Make-Up Contributions, the following limitations shall apply.

              Page 46 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



  (A)   The Serviceman’s “Aggregate Compensation” for each year shall be
calculated. His Aggregate Compensation shall be equal to his actual
Compensation, plus his Deemed Compensation that would have been paid during that
year. Each type of Aggregate Compensation (for benefit purposes, deferral
purposes, etc.) shall be determined separately.     (B)   The Serviceman’s
Aggregate Compensation each Plan Year shall be limited to the dollar limit in
effect for that Plan Year under Code §401(a)(17), for the purposes and in the
manner specified in subsection 1.14(f).     (C)   The limits of subsection
3.1(d) (relating to the maximum contribution by the Company to the Plan) for
each Plan Year shall be calculated by using the Serviceman’s Aggregate
Compensation for that Plan Year, and by treating the Make-Up Contributions that
are attributable to that Plan Year’s Deemed Compensation as having been made
during that Plan Year.     (D)   The limits of paragraph 3.2(a)(ii) (relating to
the maximum 401(k) Contributions) and paragraph 3.2(b)(ii) (relating to the
maximum Catch-Up Contributions) for each calendar year shall be calculated by
treating as 401(k) and Catch-Up Contributions his additional contributions
pursuant to subsection (d) that are attributable to that calendar year’s Deemed
Compensation.     (E)   The limits of section 3.4 (relating to the maximum
Annual Additions to a Participant’s Accounts) shall be calculated for each
Limitation Year by using the Serviceman’s Aggregate Compensation for that
Limitation Year, and by treating as Annual Additions all the Make-Up
Contributions that are attributable to that Limitation Year’s Deemed
Compensation.     (F)   The Serviceman’s maximum Make-Up Contributions shall not
be limited by the results of the Plan’s ADP test or ACP test for any Plan Year
in which the Serviceman has Deemed Compensation, even if the Serviceman is
treated as a Highly Compensated Employee (using his Aggregate Compensation) for
that Plan Year.

  (i)   Deemed Compensation. A Serviceman’s Deemed Compensation is the
Compensation that he would have received (including raises) had he remained
employed by the Company or Affiliated Entity during his time in the Uniformed
Services, unless it is not reasonably certain what his Compensation would have
been, in which case his Deemed Compensation shall be based on his average rate
of compensation during the 12 months (or, if shorter, his period of employment
with the Company and Affiliated Entities) immediately before he entered the
Uniformed Services. A Serviceman’s Deemed Compensation shall be reduced by any
Compensation actually paid to him during his time in the Uniformed Services
(such as vacation pay). Deemed Compensation shall cease when the Serviceman’s
potential USERRA reemployment rights expire. Each type of Deemed Compensation
(for benefit purposes, deferral purposes, etc.) shall be determined separately.

                  APACHE CORPORATION    
 
           
Date: 12/23/05
  By:   /s/ Jeffrey M. Bender    
 
           
 
  Title:   Vice President — Human Resources    

              Page 47 of 47   Prepared December 23, 2005

 



--------------------------------------------------------------------------------



 



APPENDIX A
Participating Companies
The following Affiliated Entities were actively participating in the Plan as of
the following dates:

              Participation   Participation Business   Began As Of   Ended As Of
 
       
Apache International, Inc.
  September 22, 1987   N/A
 
       
Apache Energy Resources Corporation (Known as Hadson Energy Resources
Corporation before January 1, 1995)
  January 1, 1994   December 31, 1995
 
       
Apache Canada Ltd.
  May 17, 1995   N/A

— END OF APPENDIX A —







A-1

Prepared December 23, 2005





--------------------------------------------------------------------------------



 



APPENDIX B
Hadson Energy Resources Corporation
Introduction
Apache acquired Hadson Energy Resources Corporation (“HERC”) as of November 12,
1993.HERC and its wholly owned subsidiary, Hadson Energy Limited (“HEL”),
maintained the Hadson Energy Resources Corporation Employee 401(k) Plan (the
“HERC Plan”), a profit sharing plan containing a cash or deferred arrangement.
The HERC Plan was terminated as of December 31, 1993, and amounts were
transferred from the HERC Plan to this Plan.
The transferred amounts that are subject to the distribution restrictions of
Code §401(k) shall be placed in the Participant Contributions Accounts. Any
remaining transferred amounts that represent after-tax contributions, rollovers,
or the associated investment earnings shall be placed in the Rollover Account.
All remaining transferred amounts shall be placed in the Company Contributions
Account.
— END OF APPENDIX B —

 



B-1

Prepared December 23, 2005





--------------------------------------------------------------------------------



 



APPENDIX C
Corporate Transactions
Over the years, Apache and its Affiliated Entities have engaged in numerous
corporate transactions, both acquisitions and sales. This Appendix contains any
special provisions that apply to employees affected by the corporate
transaction, including both those who become Employees and those who cease to be
Employees.
Sales
For an Employee who transferred to Natural Gas Clearinghouse (“NGC”) pursuant to
the terms of the Employee Benefits Agreement effective April 1, 1990 between
Apache and NGC, a Period of Service shall be calculated by treating as
employment with Apache any period(s) of employment after April 1, 1990 with NGC
or any business that is then treated as a single employer with NGC pursuant to
Code §414(b), §414(c), §414(m), or §414(o).
Employees terminated in connection with the summer 1995 sale of certain
properties to Citation 1994 Investment Limited Partnership are fully vested in
their Plan Accounts as of September 1, 1995.
An Employee who transferred to Producers Energy Marketing LLC (“ProEnergy”) in
the first half of 1996 is fully vested in his Plan Accounts as of the date of
transfer. If such an individual becomes an Employee again, all new contributions
to his Plan Accounts shall vest according to the regular rules.
Acquisitions
A Period of Service for vesting purposes for a New Employee (listed below) shall
be determined by treating all periods of employment with the Former Employer
Controlled Group as periods of employment with Apache. The “Former Employer
Controlled Group” means the Former Employer (listed below), its predecessor
company/ies, and any business while such business was treated as a single
employer with the Former Employer or predecessor company pursuant to Code
§414(b), §414(c), §414(m), or §414(o).
[Remainder of Page Intentionally Left Blank]

 



C-1

Prepared December 23, 2005





--------------------------------------------------------------------------------



 



The following individuals are “New Employees” and the following companies are
“Former Employers”:

      Former Employer   New Employees
Amoco Production Company (“Amoco”)
  All individuals who became an Employee of the Company pursuant to the
provisions of the Stock Purchase Agreement effective June 30, 1991, between
Amoco Production Company, Apache, and others.
 
   
Hadson Energy Resources Corporation (“HERC”) and Hadson Energy Limited (“HEL”)
  All individuals employed by HERC or HEL on November 12, 1993.
 
   
Crystal Oil Company (“Crystal”)
  All individuals hired from Crystal or related companies within a week of the
closing date on an asset purchase that was originally scheduled to close on
December 31, 1994.
 
   
Texaco Exploration & Production, Inc. (“TEPI”)
  All individuals hired from TEPI or related companies in late February and
early March 1995 in connection with an acquisition of assets from TEPI at that
time.
 
   
DEKALB Energy Company (“DEKALB”)
  All individuals who became an employee of Apache on or after May 17, 1995 —
their Period of Service shall include any periods of employment with DEKALB
before May 17, 1995
 
   
The Phoenix Resource Companies, Inc. (“Phoenix”)
  All individuals hired by Apache in 1996 who were Phoenix employees on May 20,
1996.
 
   
Crescendo Resources, L.P. (“Crescendo”)
  All individuals hired from April 30, 2000 through June 1, 2000 from Crescendo
and related companies in connection with an April 30, 2000 asset acquisition
from Crescendo.
 
   
Collins & Ware (“C&W”) and Longhorn Disposal, Inc. (“Longhorn”)
  All individuals hired from C&W and Longhorn and related companies in
connection with a May 23, 2000 asset acquisition from C&W and Longhorn.
 
   
Occidental Petroleum Corporation (“Oxy”)
  All individuals hired from Oxy and related companies in connection with an
August 2000 asset acquisition from an Oxy subsidiary.
 
   
Private company (“Private”)
  All individuals hired in January 2003 from Private and related companies in
connection with an asset acquisition of certain property in Louisiana effective
as of December 1, 2002.

—END OF APPENDIX C—



C-1

Prepared December 23, 2005





--------------------------------------------------------------------------------



 



APPENDIX D
DEKALB Energy Company / Apache Canada Ltd.
Introduction
Through a merger effective as of May 17, 1995, Apache then held 100% of the
stock of DEKALB Energy Company (which has been renamed Apache Canada Ltd.).
Apache Canada Ltd. has adopted this Plan, and Apache has approved its adoption,
as of May 17, 1995, for the eligible employees of Apache Canada Ltd.
Capitalized terms in this Appendix have the same meanings as those given to them
in the Plan. The regular terms of the Plan shall apply to the employees of
Apache Canada Ltd., except as provided below.
Eligibility to Participate
Notwithstanding the definition of “Covered Employee,” an employee of Apache
Canada Ltd. shall be a Covered Employee only if (1) he is either a U.S. citizen
or a U.S. resident, and (2) he was employed by Apache or another Company
immediately before becoming an employee of Apache Canada Ltd.
Compensation
If the payroll of the Apache Canada Ltd. employee is handled in the United
States, then the definitions of Compensation the main body of the Plan apply. To
the extent that the payroll of the Apache Canada Ltd. employee is handled
outside of the United States, the following definitions of Compensation shall
apply in lieu of the definitions found in the main body of the Plan:

  (a)   Code §415 Compensation. For purposes of determining the limitation on
Annual Additions under section 3.4 and the minimum contribution under section
12.4 when the Plan is top-heavy, Compensation shall mean foreign earned income
(within the meaning of Code §911(b)) paid by the Company or an Affiliated
Entity, and shall also include elective contributions that are not includable in
the Employee’s income pursuant to Code §125, §132(f)(4), §402(e)(3), §402(h),
§403(b), §408(p), §414(u)(2)(C), §414(v)(6)(B), or §457. For purposes of section
3.4, Compensation shall be measured over a Limitation Year. For purposes of
section 12.4, Compensation shall be measured over a Plan Year.     (j)   Code
§414(q) Compensation. For purposes of identifying Highly Compensated Employees
and Key Employees, Compensation shall have the same meaning as in paragraph (a),
except that Compensation shall be measured over a Plan Year and shall not
include any amounts accrued by, but not paid to, the Employee during the Plan
Year.

— END OF APPENDIX D —



D-1

Prepared December 23, 2005

